Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 1 of 21




                    Exhibit B
                                                                                        Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 2 of 21


Trial Ex.       Sub Ex #                                  Exhibit Name                                                          Filename                                          ProdBeg   ProdEnd   ProdBeg_2   Production::Begin Bates   Production::End Bates   Production::ProductionSet
                           Lontex’s COOL COMPRESSION Trademark Registrations and Trademark Office
            1a             2020 Status Reports                                                            First Amended Complaint Ex.A
                           Lontex’s COOL COMPRESSION Trademark Registrations and Trademark Office         US Reg No 3416053TSDR Status Printout Off USPTO
            1b             2020 Status Reports                                                            2021
                           Lontex’s COOL COMPRESSION Trademark Registrations and Trademark Office         US Reg No 3611406 TSDR Status Printout Off USPTO
            1c             2020 Status Reports                                                            2021
                           Box of Cool Compression Care Labels and Sample Sweat It Out Tights with Cool
            2              Compression Technology
                           Box of Cool Compression Care Labels and Sample Sweat It Out Tights with Cool
            2              Compression Technology                                                         LTX_EDPA_00026846
                           Box of Cool Compression Care Labels and Sample Sweat It Out Tights with Cool
            2              Compression Technology                                                         Knudson 19-20
                           Box of Cool Compression Care Labels and Sample Sweat It Out Tights with Cool
            2              Compression Technology                                                         Knudson 22-23
            3 a01          Style No. 703084 Nike Pro Cool Compression 6" Men's Training Shorts                                                                    NIKE-00041414
            3 a02          Style No. 703084 Nike Pro Cool Compression 6" Men's Training Shorts                                                                    NIKE-00044667
            3 a03          Style No. 703084 Nike Pro Cool Compression 6" Men's Training Shorts                                                                    NIKE-00044678
                                                                                                          screencapture-nordstromrack-s-nike-pro-cool-
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     compression-four-way-stretch-dri-fit-shorts-n2774041-
            3   a04        703094, 726461                                                                 2021-03-31-20_42_01
            3   a04        Style No. 703084 Nike Pro Cool Compression 6" Men's Training Shorts                                                                    NIKE-00044697
            3   a05        Style No. 703084 Nike Pro Cool Compression 6" Men's Training Shorts                                                                    NIKE-00044705
            3   a06        Style No. 703084 Nike Pro Cool Compression 6" Men's Training Shorts                                                                    NIKE-00044724
            3   a07        Style No. 703084 Nike Pro Cool Compression 6" Men's Training Shorts                                                                    LTX_EDPA_00039109
            3   a08        Style No. 703084 Nike Pro Cool Compression 6" Men's Training Shorts                                                                    LTX_EDPA_00012691
            3   a09        Style No. 703084 Nike Pro Cool Compression 6" Men's Training Shorts                                                                    LTX_EDPA_00012695


                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-allprosports-net-nike-pro-cool-
            3 a10          703094, 726461                                                                 compression-6-short-p806-html-2021-03-31-20_31_51
                                                                                                          screencapture-cloverlakeliving-Sports-amp-Outdoor-
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Clothing-Nike-Mens-6Inch-Cool-Compression-Shorts-
            3 a11          703094, 726461                                                                 703084-373066-2021-03-31-20_35_12
                                                                                                          screencapture-desertcart-us-products-48952535-nike-
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     mens-6-inch-cool-compression-shorts-2021-03-31-
            3 a12          703094, 726461                                                                 20_43_38
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-nikys-sports-products-pro-combat-
            3 a13          703094, 726461                                                                 cpmression-short-2021-03-31-20_41_27
                                                                                                          screencapture-picclick-Nike-Pro-Cool-Compression-
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Mens-Shorts-Size-Medium-173490824109-html-2021-
            3 a15          703094, 726461                                                                 03-31-20_36_25
                                                                                                          screencapture-prodirectsoccer-us-products-nike-cool-
                                                                                                          compression-6-inch-shorts-baselayer-clothing-game-
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     royal-deep-royal-blue-white-108096-aspx-2021-03-31-
            3 a16          703094, 726461                                                                 20_40_29
                                                                                                          screencapture-soccerandrugby-soccer-gear-nike-pro-
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     cool-compression-shorts-royal-html-2021-03-31-
            3 a17          703094, 726461                                                                 20_38_36


                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-soccerplususa-nike-mens-nike-pro-cool-
            3 a18          703094, 726461                                                                 compression-6-short-23335-2021-03-31-20_33_42
            3 b1           Style No. 703086 Nike Pro Cool Compression 9” Men’s Shorts                                                                             NIKE-00044838
            3 b2           Style No. 703086 Nike Pro Cool Compression 9” Men’s Shorts                                                                             LTX_EDPA_00012726
                                                                                                                                                                  LTX_EDPA_00012691 at
            3 b3           Style No. 703086 Nike Pro Cool Compression 9” Men’s Shorts                                                                             LTX_EDPA_00012702
                                                                                                                                                                  LTX_EDPA_00012925 at
            3 b4           Style No. 703086 Nike Pro Cool Compression 9” Men’s Shorts                                                                             LTX_EDPA_00012927


                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-allprosports-net-nike-pro-cool-
            3 b5           703094, 726461                                                                 compression-9-short-p810-html-2021-03-31-23_40_34
                                                                                                          screencapture-ebay-itm-NWT-Nike-Mens-9-Pro-Cool-
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Compression-Shorts-703086-091-Carbon-Heather-
            3 b6           703094, 726461                                                                 143352753896-2021-03-31-23_43_29
                                                                                                          screencapture-sears-nike-nwt-nike-men-s-9inch-pro-
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     cool-compression-p-AXXXXXXXX-2021-03-31-
            3 b7           703094, 726461                                                                 23_37_16
                                                                                                          screencapture-walmart-ip-Men-s-Nike-Pro-Cool-
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Compression-Shorts-Black-Dark-Grey-White-Size-
            3   b8         703094, 726461                                                                 Medium-174088505-2021-03-31-23_41_58
            3   c01        Style No. 703088 Nike Pro Cool Compression Men's Long Sleeve Shirt                                                                     NIKE-00042165
            3   c02        Style No. 703088 Nike Pro Cool Compression Men's Long Sleeve Shirt                                                                     Nike-00044659
            3   c03        Style No. 703088 Nike Pro Cool Compression Men's Long Sleeve Shirt                                                                     NIKE-00044666
            3   c04        Style No. 703088 Nike Pro Cool Compression Men's Long Sleeve Shirt                                                                     NIKE-00044695
            3   c05        Style No. 703088 Nike Pro Cool Compression Men's Long Sleeve Shirt                                                                     LTX_EDPA_00036799
                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-allprosports-net-nike-pro-cool-
            3 c06          703094, 726461                                                                 compression-l-s-p820-html-2021-03-31-20_49_34

                           Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-amazon-NIKE-Mens-Pro-Cool-
            3 c07          703094, 726461                                                                 Compression-dp-B076ZN6HYW-2021-03-31-20_47_37
                                                                      Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 3 of 21

                                                                                         screencapture-ebay-itm-Nike-Mens-Pro-Cool-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Compression-Top-NEW-WITH-TAGS-703088-091-
3 c08     703094, 726461                                                                 323748507144-2021-03-31-20_48_00
                                                                                         screencapture-ebay-itm-Nike-Mens-Pro-Cool-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Compression-Top-NEW-WITH-TAGS-703088-091-
3 c09     703094, 726461                                                                 323748507144-2021-03-31-20_48_26
                                                                                         screencapture-ebay-itm-Nike-Mens-Pro-Cool-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Compression-Top-NEW-WITH-TAGS-703088-091-
3 c10     703094, 726461                                                                 323748507144-2021-03-31-21_05_58
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-mail-allprosports-net-nike-pro-cool-
3 c11     703094, 726461                                                                 compression-l-s-p816-html-2021-03-31-21_03_56
                                                                                         screencapture-picclick-Nike-Pro-Cool-Mens-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Compression-Long-Sleeve-Top-302562990226-html-
3 c12     703094, 726461                                                                 2021-03-31-20_52_47
                                                                                         screencapture-prodirectsoccer-us-products-nike-pro-
                                                                                         longsleeve-compression-crew-black-dark-grey-white-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     mens-base-layer-703088010-108116-aspx-2021-03-31-
3 c13     703094, 726461                                                                 21_00_47
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-soccerplus-net-nike-pro-cool-
3 c14     703094, 726461                                                                 compression-shirt-l-s-white-2021-03-31-20_54_01
                                                                                         screencapture-walmart-ip-Nike-Men-s-Pro-Cool-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Compression-Long-Sleeve-Shirt-703088-091-Carbon-
3   c15   703094, 726461                                                                 Heather-177976397-2021-03-31-21_00_19
3   d01   Style No. 703094 Nike Pro Cool Compression Men's Short-Sleeve Shirt                                                                     NIKE-00042178
3   d02   Style No. 703094 Nike Pro Cool Compression Men's Short-Sleeve Shirt                                                                     NIKE-00044698
3   d03   Style No. 703094 Nike Pro Cool Compression Men's Short-Sleeve Shirt                                                                     NIKE-00044706
3   d04   Style No. 703094 Nike Pro Cool Compression Men's Short-Sleeve Shirt                                                                     NIKE-00044862
3   d05   Style No. 703094 Nike Pro Cool Compression Men's Short-Sleeve Shirt                                                                     LTX_EDPA_00005577
3   d06   Style No. 703094 Nike Pro Cool Compression Men's Short-Sleeve Shirt                                                                     LTX_EDPA_00010423
3   d07   Style No. 703094 Nike Pro Cool Compression Men's Short-Sleeve Shirt                                                                     LTX_EDPA_00010432
3   d08   Style No. 703094 Nike Pro Cool Compression Men's Short-Sleeve Shirt                                                                     LTX_EDPA_000036795
3   d09   Style No. 703094 Nike Pro Cool Compression Men's Short-Sleeve Shirt                                                                     LTX_EDPA_000010446
                                                                                         screencapture-dylancmusic-men-s-shirts-tops-nike-pro-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     cool-compression-s-s-black-dark-grey-white-a8x1mof3-
3 d10     703094, 726461                                                                 html-2021-03-31-21_14_56
                                                                                         screencapture-ebay-itm-NWT-Nike-Mens-Pro-Cool-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Compression-Short-Sleeve-Shirt-703094-091-Carbon-
3 d11     703094, 726461                                                                 Heather-272758826947-2021-03-31-21_16_41
                                                                                         screencapture-picclick-Nike-Mens-Pro-Cool-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     Compression-Tee-White-Size-223123030684-html-
3 d12     703094, 726461                                                                 2021-03-31-21_13_30

                                                                                         screencapture-teamnike-myshopify-products-nike-mens-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     pro-cool-compression-short-sleeve-top-black-dark-grey-
3 d13     703094, 726461                                                                 white-703094-011-size-medium-2021-03-31-21_17_39
                                                                                         screencapture-walmart-ip-Nike-pro-cool-compression-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     short-sleeve-top-White-Black-703094-100-308799895-
3 d14     703094, 726461                                                                 2021-03-31-21_12_04
                                                                                         screencapture-web-archive-org-web-20160101014552-
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     http-m-dickssportinggoods-com-product-index-jsp-2021-
3   d15   703094, 726461                                                                 03-31-21_54_34
3   e1    Style No. 703098 Nike Pro Cool Compression Men's Tights                                                                                 NIKE-00042203
3   e2    Style No. 703098 Nike Pro Cool Compression Men's Tights                                                                                 LTX_EDPA_00012716
3   e3    Style No. 703098 Nike Pro Cool Compression Men's Tights                                                                                 Academy_001
3   e4    Style No. 703098 Nike Pro Cool Compression Men's Tights                                                                                 Big5 49
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-ebay-c-1050042587-2021-03-31-
3 e5      703094, 726461                                                                 23_15_21
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-montkid-product-nike-pro-cool-
3 e6      703094, 726461                                                                 compression-short-boys-2021-03-31-23_18_31
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-runnersplus-nike-boys-nike-pro-cool-
3 e7      703094, 726461                                                                 compression-short-23618-2021-04-01-00_48_37
          Third Party Retailer Screencaptures for Style Nos. 703084, 703086, 703088,     screencapture-soccerplususa-nike-boys-nike-pro-cool-
3 e8      703094, 726461                                                                 compression-short-23618-2021-03-31-23_19_38
3 f1      Style No. 726461 Boys' Nike Pro Cool Compression Short                                                                                  NIKE-00046040
3 f2      Style No. 726461 Boys' Nike Pro Cool Compression Short                                                                                  NIKE-00044964
                                                                                                                                                  LTX_EDPA_00012711-
3 f3      Style No. 726461 Boys' Nike Pro Cool Compression Short                                                                                  LTX_EDPA_00012713

3   g1    Style No. 728047 Nike Pro Cool Compression Long-Sleeve Top                                                                              NIKE-00045039
3   g2    Style No. 728047 Nike Pro Cool Compression Long-Sleeve Top                                                                              NIKE-00045106
3   g3    Style No. 728047 Nike Pro Cool Compression Long-Sleeve Top                                                                              BSN 14, 16
3   h1    Style No. 703096 Nike Pro Cool Compression Men's Tank                                                                                   NIKE-00042166
3   h2    Style No. 703096 Nike Pro Cool Compression Men's Tank                                                                                   NIKE-00044699
3   h3    Style No. 703096 Nike Pro Cool Compression Men's Tank                                                                                   NIKE-00044790
3   h4    Style No. 703096 Nike Pro Cool Compression Men's Tank                                                                                   NIKE-00044804
3   h5    Style No. 703096 Nike Pro Cool Compression Men's Tank                                                                                   LTX_EDPA_000036798
3   h6    Style No. 703096 Nike Pro Cool Compression Men's Tank                                                                                   LTX_EDPA_000036794

3 i1      Style No. 724785 Jordan Ultimate Flight Stay Cool Compression 2.0 Men's Tank                                                            NIKE-00042170

3 i2      Style No. 724785 Jordan Ultimate Flight Stay Cool Compression 2.0 Men's Tank                                                            NIKE-00045106
                                                                     Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 4 of 21


 3   i3   Style No. 724785 Jordan Ultimate Flight Stay Cool Compression 2.0 Men's Tank                                                           BSN 14, 16
 3   j1   Style No. 719903 Nike Pro Cool Compression 1/2 Sleeve Top                                                                              NIKE-00045038
 3   j2   Style No. 719903 Nike Pro Cool Compression 1/2 Sleeve Top                                                                              NIKE-00045074
 3   j3   Style No. 719903 Nike Pro Cool Compression 1/2 Sleeve Top                                                                              NIKE-00045107
 3   j4   Style No. 719903 Nike Pro Cool Compression 1/2 Sleeve Top                                                                              NIKE-00045115
 3   j5   Style No. 719903 Nike Pro Cool Compression 1/2 Sleeve Top                                                                              NIKE-00045131
 3   j6   Style No. 719903 Nike Pro Cool Compression 1/2 Sleeve Top                                                                              BSN 14               BSN 16
 3   k1   Style No. 726460 Boys' Nike Pro Cool Compression Top                                                                                   NIKE-00045984
 3   k2   Style No. 726460 Boys' Nike Pro Cool Compression Top                                                                                   NIKE-00045064
 3   l1   Style No. 726462 Boys' Nike Pro Cool Compression Top                                                                                   NIKE-00046016
 3   l2   Style No. 726462 Boys' Nike Pro Cool Compression Top                                                                                   NIKE-00045064
 3   m1   Style No. 726464 Boys' Nike Pro Cool Compression Top                                                                                   NIKE-00046007
 3   m2   Style No. 726464 Boys' Nike Pro Cool Compression Top                                                                                   NIKE-00045144
 3   n1   Style No. 729269 Nike Pro KD Cool Compression Boys' Tights                                                                             NIKE-00046034
 3   n1   Style No. 729269 Nike Pro KD Cool Compression Boys' Tights                                                                             NIKE-00045144
 3   o1   Style No. 729273 Nike Pro LeBron Cool Compression Boys' Tights                                                                         NIKE-00045144
 3   o2   Style No. 729273 Nike Pro LeBron Cool Compression Boys' Tights                                                                         NIKE-00042167
 3   p1   Style No. 828642 Nike Pro Cool Compression 3/4 Tight                                                                                   NIKE-00045038
 3   p2   Style No. 828642 Nike Pro Cool Compression 3/4 Tight                                                                                   NIKE-00045117
 3   p3   Style No. 828642 Nike Pro Cool Compression 3/4 Tight                                                                                   NIKE-00045133
          Nike’s 2015 Apparel Naming Strategy Presentation to Global Product and         NIKE-00041625-41627, 41638, 41653-41655, 41660-
 4a       Merchandising Operations (April 2015)                                          41661)                                                  NIKE-00041625                             NIKE-00041625
 5a       Letter from Lontex’s Counsel to Nike (May 12, 2016)                            LTX_EDPA_00010371-3                                     LTX_EDPA_00010371
 6a       Letter from Nike’s Legal Department to Lontex’s Counsel (July 19, 2016)        LTX_EDPA_00010394                                       LTX_EDPA_00010395
          Nike Internal Email Acknowledging Need to Cease Using “Cool Compression”
 7a       in Product Names As Soon as Possible (September 15, 2016)                      NIKE-00041478-80                                        NIKE-00041478
                                                                                         David Drews Appendixes D and E at Colorado,
          Expert David Drews Charts, Graphs and Figures                                  Georgia, Illinois, Minnesota, New Jersey, New York,
 8a                                                                                      and Washington
                                                                                         HYPERCOOL registration COOL disclaimer OA
 9   a    Nike's Hyperwarm and Hypercool Registrations                                   77906252.pdf                                                                                      LTX_EDPA_00012831   LTX_EDPA_00012831    LTX_EDPA_00012838    LTX_EDPA_PROD002
 9   b    Nike's Hyperwarm and Hypercool Registrations                                   Hypercool Registration.pdf                                                                        LTX_EDPA_00012620   LTX_EDPA_00012620    LTX_EDPA_00012621    LTX_EDPA_PROD002
 9   c    Nike's Hyperwarm and Hypercool Registrations                                   HYPERWARM.pdf                                           LTX_EDPA_00036341    LTX_EDPA_00036341                        LTX_EDPA_00036341    LTX_EDPA_00036341    LTX_EDPA_PROD014
10   a    Study on Lycra Effectiveness by Dr. William Kraemer and related summaries                                                                                                        LTX_EDPA_00001138   LTX_EDPA_00001138    LTX_EDPA_00001161    LTX_EDPA_PROD002
10   b    Study on Lycra Effectiveness by Dr. William Kraemer and related summaries      Dupont Interpretation of Dr. William Kraemer Study.pdf LTX_EDPA_00033462     LTX_EDPA_00033489                        LTX_EDPA_00033462    LTX_EDPA_00033489    LTX_EDPA_PROD007
11   a    Lontex Correspondence With Customers About Product Effectiveness               4 :compression shorts LOVE THEM                                                                   LTX_EDPA_00011930   LTX_EDPA_00011930    LTX_EDPA_00011930    LTX_EDPA_PROD002
                                                                                         Hello
11 b      Lontex Correspondence With Customers About Product Effectiveness                                                                                                                 LTX_EDPA_00009228   LTX_EDPA_00009228    LTX_EDPA_00009228    LTX_EDPA_PROD002
                                                                                         RE: Hello
11   c    Lontex Correspondence With Customers About Product Effectiveness                                                                       LTX_EDPA_00024991    LTX_EDPA_00024992                        LTX_EDPA_00024991    LTX_EDPA_00024992    LTX_EDPA_PROD004
11   d    Lontex Correspondence With Customers About Product Effectiveness                                                                                                                 LTX_EDPA_00001038   LTX_EDPA_00001038    LTX_EDPA_00001039    LTX_EDPA_PROD002
11   e    Lontex Correspondence With Customers About Product Effectiveness               RE: Calf sleeves                                        LTX_EDPA_00033885    LTX_EDPA_00033893                        LTX_EDPA_00033885    LTX_EDPA_00033893    LTX_EDPA_PROD010
11   f    Lontex Correspondence With Customers About Product Effectiveness                                                                                                                 LTX_EDPA_00000954   LTX_EDPA_00000954    LTX_EDPA_00000955    LTX_EDPA_PROD002
                                                                                         new info
11   g    Lontex Correspondence With Customers About Product Effectiveness                                                                                                                 LTX_EDPA_00007651   LTX_EDPA_00007651    LTX_EDPA_00007651    LTX_EDPA_PROD002
11   h    Lontex Correspondence With Customers About Product Effectiveness               --- Untitled Document ---                                                                         LTX_EDPA_00007658   LTX_EDPA_00007658    LTX_EDPA_00007658    LTX_EDPA_PROD002
11   i    Lontex Correspondence With Customers About Product Effectiveness                                                                                                                 LTX_EDPA_00000979   LTX_EDPA_00000979    LTX_EDPA_00000983    LTX_EDPA_PROD002
11   j    Lontex Correspondence With Customers About Product Effectiveness                                                                                                                 LTX_EDPA_00000972   LTX_EDPA_00000972    LTX_EDPA_00000978    LTX_EDPA_PROD002
11   k    Lontex Correspondence With Customers About Product Effectiveness               FW: World Masters Weightlifting Championship            LTX_EDPA_00025699    LTX_EDPA_00025699                        LTX_EDPA_00025699    LTX_EDPA_00025699    LTX_EDPA_PROD004
11   l    Lontex Correspondence With Customers About Product Effectiveness               20161001_snatch.jpg                                     LTX_EDPA_00025700    LTX_EDPA_00025700                        LTX_EDPA_00025700    LTX_EDPA_00025700    LTX_EDPA_PROD004
11   m    Lontex Correspondence With Customers About Product Effectiveness               CFfreiburg.jpg                                          LTX_EDPA_00025701    LTX_EDPA_00025701                        LTX_EDPA_00025701    LTX_EDPA_00025701    LTX_EDPA_PROD004
12   a    Lontex Tax Returns                                                             LONTEX 2006.PDF                                         LTX_EDPA_00026941    LTX_EDPA_00026961                        LTX_EDPA_00026941    LTX_EDPA_00026961    LTX_EDPA_PROD004
12   b    Lontex Tax Returns                                                             LONTEX 2007.PDF                                         LTX_EDPA_00026984    LTX_EDPA_00027006                        LTX_EDPA_00026984    LTX_EDPA_00027006    LTX_EDPA_PROD004
12   c    Lontex Tax Returns                                                             2007.pdf                                                LTX_EDPA_00026858    LTX_EDPA_00026865                        LTX_EDPA_00026858    LTX_EDPA_00026865    LTX_EDPA_PROD004
12   d    Lontex Tax Returns                                                             LONTEX 2008.PDF                                         LTX_EDPA_00027053    LTX_EDPA_00027075                        LTX_EDPA_00027053    LTX_EDPA_00027075    LTX_EDPA_PROD004
12   e    Lontex Tax Returns                                                             LONTEX 2009.PDF                                         LTX_EDPA_00026891    LTX_EDPA_00026914                        LTX_EDPA_00026891    LTX_EDPA_00026914    LTX_EDPA_PROD004
12   f    Lontex Tax Returns                                                             LONTEX 2010.pdf                                         LTX_EDPA_00027029    LTX_EDPA_00027052                        LTX_EDPA_00027029    LTX_EDPA_00027052    LTX_EDPA_PROD004
12   g    Lontex Tax Returns                                                             LONTEX 2011.pdf                                         LTX_EDPA_00026915    LTX_EDPA_00026940                        LTX_EDPA_00026915    LTX_EDPA_00026940    LTX_EDPA_PROD004
12   h    Lontex Tax Returns                                                             LONTEX 2012.pdf                                         LTX_EDPA_00027007    LTX_EDPA_00027028                        LTX_EDPA_00027007    LTX_EDPA_00027028    LTX_EDPA_PROD004
12   i    Lontex Tax Returns                                                             LONTEX 2013.pdf                                         LTX_EDPA_00026962    LTX_EDPA_00026983                        LTX_EDPA_00026962    LTX_EDPA_00026983    LTX_EDPA_PROD004
12   j    Lontex Tax Returns                                                             LONTEX 2014.pdf                                         LTX_EDPA_00027113    LTX_EDPA_00027132                        LTX_EDPA_00027113    LTX_EDPA_00027132    LTX_EDPA_PROD004
12   k    Lontex Tax Returns                                                             LONTEX 2015.pdf                                         LTX_EDPA_00027076    LTX_EDPA_00027095                        LTX_EDPA_00027076    LTX_EDPA_00027095    LTX_EDPA_PROD004
12   l    Lontex Tax Returns                                                             LONTEX 2016.pdf                                         LTX_EDPA_00027133    LTX_EDPA_00027148                        LTX_EDPA_00027133    LTX_EDPA_00027148    LTX_EDPA_PROD004
12   m    Lontex Tax Returns                                                             LONTEX 2017.pdf                                         LTX_EDPA_00027096    LTX_EDPA_00027112                        LTX_EDPA_00027096    LTX_EDPA_00027112    LTX_EDPA_PROD004
12   n    Lontex Tax Returns                                                             2018 1120 Tax Return.pdf                                LTX_EDPA_00036240    LTX_EDPA_00036250                        LTX_EDPA_00036240    LTX_EDPA_00036250    LTX_EDPA_PROD013
12   o    Lontex Tax Returns                                                             2019 Lontex Tax Return
                                                                                         Lontex Approach 1 report WITH COLOR - AEO 1-29-
                                                                                         2020 Production Pursuant to 1-22-2020 Protocol and
13 a      Lontex Financials                                                              Special Master Protocol.xlsx                            LTX_EDPA_00036220    LTX_EDPA_00036220                        LTX_EDPA_00036220    LTX_EDPA_00036220    LTX_EDPA_PROD012

13 b      Lontex Financials                                                              Copy of Approach Jan 18, 2013 thru Nov. 21, 2013.xlsx   LTX_EDPA_00024507    LTX_EDPA_00024507                        LTX_EDPA_00024507    LTX_EDPA_00024507    LTX_EDPA_PROD003
                                                                                         Lontex QB report WITH COLOR - AEO 1-29-2020
13   c    Lontex Financials                                                              under Production Special Master Protocol.xlsx           LTX_EDPA_00036219    LTX_EDPA_00036219                        LTX_EDPA_00036219    LTX_EDPA_00036219    LTX_EDPA_PROD012
13   d    Lontex Financials                                                              June 22, 2019 thru July 22, 2020 QB Sales Report.xlsx   LTX_EDPA_00036848    LTX_EDPA_00036848                        LTX_EDPA_00036848    LTX_EDPA_00036848    LTX_EDPA_PROD018
13   e    Lontex Financials                                                              NFL orders 2013 to present.xlsx                         LTX_EDPA_00036844    LTX_EDPA_00036844                        LTX_EDPA_00036844    LTX_EDPA_00036844    LTX_EDPA_PROD018
13   f    Lontex Financials                                                              Vendor Exports 2006 through 2020.xlsx                   LTX_EDPA_00036260    LTX_EDPA_00036260                        LTX_EDPA_00036260    LTX_EDPA_00036260    LTX_EDPA_PROD013
13   g    Lontex Financials                                                              2016 prices for 1seo to change website.xlsx                                                       LTX_EDPA_00005930   LTX_EDPA_00005930    LTX_EDPA_00005930    LTX_EDPA_PROD002
14   a    Sample Pro Team Communications                                                 Re: Delivery info. RE: Order-Baltimore Ravens           LTX_EDPA_000039138   LTX_EDPA_000039140                       LTX_EDPA_000039138   LTX_EDPA_000039140   LTX_EDPA_PROD019
                                                                        Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 5 of 21


14   b     Sample Pro Team Communications                                         RE: Performance Compression Back Support Shorts       LTX_EDPA_000039141      LTX_EDPA_000039142                          LTX_EDPA_000039141   LTX_EDPA_000039142   LTX_EDPA_PROD019
14   c     Sample Pro Team Communications                                         RE: order                                             LTX_EDPA_000039143      LTX_EDPA_000039144                          LTX_EDPA_000039143   LTX_EDPA_000039144   LTX_EDPA_PROD019
14   d     Sample Pro Team Communications                                         FW: PO# DT27160 Compression Short Order               LTX_EDPA_000039145      LTX_EDPA_000039148                          LTX_EDPA_000039145   LTX_EDPA_000039148   LTX_EDPA_PROD019
14   e     Sample Pro Team Communications                                         Crucial Time for Fatigue Weeks 15, 16 and 17          LTX_EDPA_000039160      LTX_EDPA_000039161                          LTX_EDPA_000039160   LTX_EDPA_000039161   LTX_EDPA_PROD019
                                                                                  21 Amazing years with PBATS --looking forward for
14 f       Sample Pro Team Communications                                         more                                                  LTX_EDPA_000039166      LTX_EDPA_000039166                          LTX_EDPA_000039166   LTX_EDPA_000039166   LTX_EDPA_PROD019
14 g       Sample Pro Team Communications                                         RE: Knowing More is Being Prepared for the Future     LTX_EDPA_000039188      LTX_EDPA_000039189                          LTX_EDPA_000039188   LTX_EDPA_000039189   LTX_EDPA_PROD019
15 a       Documentation of Lontex and Nike as competitors                        Agreement                                                                                             LTX_EDPA_00012168   LTX_EDPA_00012168    LTX_EDPA_00012169    LTX_EDPA_PROD002
                                                                                  RE: RGIII/ 1900SLCP / Knee
15 b       Documentation of Lontex and Nike as competitors                                                                              LTX_EDPA_00026169       LTX_EDPA_00026171                           LTX_EDPA_00026169    LTX_EDPA_00026171    LTX_EDPA_PROD004
15 c       Documentation of Lontex and Nike as competitors                        Delivery info.: Compression shorts                    LTX_EDPA_00026246       LTX_EDPA_00026257                           LTX_EDPA_00026246    LTX_EDPA_00026257    LTX_EDPA_PROD004
15 d       Documentation of Lontex and Nike as competitors                        Contact Form                                                                                          LTX_EDPA_00007411   LTX_EDPA_00007411    LTX_EDPA_00007411    LTX_EDPA_PROD002
                                                                                  Efraim Nathan - Very brief overview of Programmatic
15 e       Documentation of Lontex and Nike as competitors                        Behavioral Marketing                                  LTX_EDPA_00024655       LTX_EDPA_00024655                           LTX_EDPA_00024655    LTX_EDPA_00024655    LTX_EDPA_PROD004
16 a       Trademark Office prosecution file for Reg. 3,416,053 (Class 25)        78864885.pdf                                          LTX_EDPA_00000680       LTX_EDPA_00000756                           LTX_EDPA_00000680    LTX_EDPA_00000756    LTX_EDPA_PROD001
                                                                                  Doc 1.pdf
16   b     Trademark Office prosecution file for Reg. 3,416,053 (Class 25)                                                              LTX_EDPA_00036065       LTX_EDPA_00036084                           LTX_EDPA_00036065    LTX_EDPA_00036084    LTX_EDPA_PROD012
17   a     Trademark Office prosecution file for Reg. No. 3,611,406 (Class 10)    77476891.pdf                                          LTX_EDPA_00000584       LTX_EDPA_00000679                           LTX_EDPA_00000584    LTX_EDPA_00000679    LTX_EDPA_PROD001
17   b     Trademark Office prosecution file for Reg. No. 3,611,406 (Class 10)    Doc 1 - Loose Docs.pdf                                LTX_EDPA_00036184       LTX_EDPA_00036211                           LTX_EDPA_00036184    LTX_EDPA_00036211    LTX_EDPA_PROD012
18   a     2007 Cool Compression Press Release                                    Copy of Cool Compression press release.doc                                                            LTX_EDPA_00007165   LTX_EDPA_00007165    LTX_EDPA_00007166    LTX_EDPA_PROD002
19   a     Correspondence Concerning Lontex's 2007 Adoption of Cool Compression   Your Order is Confirmed                                                                               LTX_EDPA_00011946   LTX_EDPA_00011946    LTX_EDPA_00011947    LTX_EDPA_PROD002
19   b     Correspondence Concerning Lontex's 2007 Adoption of Cool Compression                                                                                                         LTX_EDPA_00003645   LTX_EDPA_00003645    LTX_EDPA_00003647    LTX_EDPA_PROD002
19   c     Correspondence Concerning Lontex's 2007 Adoption of Cool Compression   2 :CoolCompression website is up.                                                                     LTX_EDPA_00012092   LTX_EDPA_00012092    LTX_EDPA_00012092    LTX_EDPA_PROD002
20   a     Efraim Nathan Presentation at 2020 PFATS Conference                    15 Year PFATS Award                                   LTX_EDPA_000039169      LTX_EDPA_000039169                          LTX_EDPA_000039169   LTX_EDPA_000039169   LTX_EDPA_PROD019
20   b     Efraim Nathan Presentation at 2020 PFATS Conference                    Efrain.mp4                                            LTX_EDPA_00036339       LTX_EDPA_00036339                           LTX_EDPA_00036339    LTX_EDPA_00036339    LTX_EDPA_PROD014
21   a     Sample Golden Stitch Order Documentation                               Folder 11 - Doc 21.pdf -                              LTX_EDPA_00035101       LTX_EDPA_00035109                           LTX_EDPA_00035101    LTX_EDPA_00035109    LTX_EDPA_PROD011
22   a     Documentation of 2008 Inside Garment Tags                              IMG_1920                                              LTX_EDPA_00026846       LTX_EDPA_00026846                           LTX_EDPA_00026846    LTX_EDPA_00026846    LTX_EDPA_PROD004
22   b     Documentation of 2008 Inside Garment Tags                              IMG_1924                                              LTX_EDPA_00026847       LTX_EDPA_00026847                           LTX_EDPA_00026847    LTX_EDPA_00026847    LTX_EDPA_PROD004
22   c     Documentation of 2008 Inside Garment Tags                              IMG_1925                                              LTX_EDPA_00026848       LTX_EDPA_00026848                           LTX_EDPA_00026848    LTX_EDPA_00026848    LTX_EDPA_PROD004
22   d     Documentation of 2008 Inside Garment Tags                              Lontex                                                LTX_EDPA_00026849       LTX_EDPA_00026853                           LTX_EDPA_00026849    LTX_EDPA_00026853    LTX_EDPA_PROD004
                                                                                  Children Compression styles - Cool Compression
22   e     Documentation of 2008 Inside Garment Tags                              (10).jpg                                              LTX_EDPA_00026855       LTX_EDPA_00026855                           LTX_EDPA_00026855    LTX_EDPA_00026855    LTX_EDPA_PROD004
23   a     Sample Inside Garment Tags of Lontex                                   IMG_0032.jpg                                                                                          LTX_EDPA_00007253   LTX_EDPA_00007253    LTX_EDPA_00007253    LTX_EDPA_PROD002
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000002        KNUDSON-00000002
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000004        KNUDSON-00000004
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000005        KNUDSON-00000005
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000006        KNUDSON-00000006
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000007        KNUDSON-00000007
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000008        KNUDSON-00000008
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000009        KNUDSON-00000009
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000010        KNUDSON-00000010
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000011        KNUDSON-00000011
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000012        KNUDSON-00000012
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000013        KNUDSON-00000013
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000014        KNUDSON-00000014
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000015        KNUDSON-00000015
                                                                                  image0.jpeg
23 b       Sample Inside Garment Tags of Lontex                                                                                         KNUDSON-00000016        KNUDSON-00000016
                                                                                  image0.jpeg
23   b     Sample Inside Garment Tags of Lontex                                                                                         KNUDSON-00000017        KNUDSON-00000017
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000018        KNUDSON-00000018
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000019        KNUDSON-00000019
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000020        KNUDSON-00000020
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000021        KNUDSON-00000021
23   b     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           KNUDSON-00000022        KNUDSON-00000022
23   c     Sample Inside Garment Tags of Lontex                                   img30181.pdf                                          Yedersberger-00000001   Yedersberger-00000014
23   d     Sample Inside Garment Tags of Lontex                                   Tarallo - Lontex - 5.3.17.pdf                         Tarallo-00000001        Tarallo-00000005
23   e     Sample Inside Garment Tags of Lontex                                   Colts SLCP photos                                     LTX_EDPA_00036418       LTX_EDPA_00036418                           LTX_EDPA_00036418    LTX_EDPA_00036418    LTX_EDPA_PROD014
23   e     Sample Inside Garment Tags of Lontex                                   image2.jpeg                                           LTX_EDPA_00036419       LTX_EDPA_00036419                           LTX_EDPA_00036419    LTX_EDPA_00036419    LTX_EDPA_PROD014
23   e     Sample Inside Garment Tags of Lontex                                   image3.jpeg                                           LTX_EDPA_00036420       LTX_EDPA_00036420                           LTX_EDPA_00036420    LTX_EDPA_00036420    LTX_EDPA_PROD014
23   e     Sample Inside Garment Tags of Lontex                                   image0.jpeg                                           LTX_EDPA_00036421       LTX_EDPA_00036421                           LTX_EDPA_00036421    LTX_EDPA_00036421    LTX_EDPA_PROD014
23   e     Sample Inside Garment Tags of Lontex                                   image1.jpeg                                           LTX_EDPA_00036422       LTX_EDPA_00036422                           LTX_EDPA_00036422    LTX_EDPA_00036422    LTX_EDPA_PROD014
                                                                                  Physical samples produced to Nike on or around July
23 f       Sample Inside Garment Tags of Lontex                                   2, 2019 (
24 a01     Sample Lontex marketing of Sweat It Out compression products           The Eagles Encyclopedia.PDF                           LTX_EDPA_00033664       LTX_EDPA_00033666                           LTX_EDPA_00033664    LTX_EDPA_00033666    LTX_EDPA_PROD007
24 a02     Sample Lontex marketing of Sweat It Out compression products           32302-594-009f.jpg                                    LTX_EDPA_00036289       LTX_EDPA_00036289                           LTX_EDPA_00036289    LTX_EDPA_00036289    LTX_EDPA_PROD013
                                                                                  DSCN3767.JPG
24 a03     Sample Lontex marketing of Sweat It Out compression products                                                                 LTX_EDPA_00036291       LTX_EDPA_00036291                           LTX_EDPA_00036291    LTX_EDPA_00036291    LTX_EDPA_PROD013
                                                                                  image_6.jpg
24   a04   Sample Lontex marketing of Sweat It Out compression products                                                                 LTX_EDPA_00036292       LTX_EDPA_00036292                           LTX_EDPA_00036292    LTX_EDPA_00036292    LTX_EDPA_PROD013
24   a05   Sample Lontex marketing of Sweat It Out compression products           2007 Philadelphia Eagles Official Yearbook.PDF        LTX_EDPA_00033653       LTX_EDPA_00033655                           LTX_EDPA_00033653    LTX_EDPA_00033655    LTX_EDPA_PROD007
24   a06   Sample Lontex marketing of Sweat It Out compression products           2016-01-20 SE1 PE1.jpg                                LTX_EDPA_00036223       LTX_EDPA_00036223                           LTX_EDPA_00036223    LTX_EDPA_00036223    LTX_EDPA_PROD013
24   a08   Sample Lontex marketing of Sweat It Out compression products           IMG_2791.jpg
24   a09   Sample Lontex marketing of Sweat It Out compression products           1559177490502.mp4                                     LTX_EDPA_00036313       LTX_EDPA_00036313                           LTX_EDPA_00036313    LTX_EDPA_00036313    LTX_EDPA_PROD014
24   a09   Sample Lontex marketing of Sweat It Out compression products           Chris W. SweatitOut.wmv                               LTX_EDPA_00000556       LTX_EDPA_00000556       LTX_EDPA_00007222   LTX_EDPA_00000556    LTX_EDPA_00000556    LTX_EDPA_PROD001
24   a10   Sample Lontex marketing of Sweat It Out compression products           Video.MOV                                             LTX_EDPA_00000093       LTX_EDPA_00000093       LTX_EDPA_00006133   LTX_EDPA_00000093    LTX_EDPA_00000093    LTX_EDPA_PROD001
24   a11   Sample Lontex marketing of Sweat It Out compression products           IMG_1016.mov                                          LTX_EDPA_00030323       LTX_EDPA_00030323                           LTX_EDPA_00030323    LTX_EDPA_00030323    LTX_EDPA_PROD005
24   b     Sample Lontex marketing of Sweat It Out compression products           Re: PFATS post                                        LTX_EDPA_00026754       LTX_EDPA_00026756                           LTX_EDPA_00026754    LTX_EDPA_00026756    LTX_EDPA_PROD004
24   c1    Sample Lontex marketing of Sweat It Out compression products           Twitter NFL Agents                                    LTX_EDPA_00030797       LTX_EDPA_00030798                           LTX_EDPA_00030797    LTX_EDPA_00030798    LTX_EDPA_PROD005
                                                                     Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 6 of 21


24   c2    Sample Lontex marketing of Sweat It Out compression products    Twitter Lists for Trainers                       LTX_EDPA_00030740   LTX_EDPA_00030742                       LTX_EDPA_00030740   LTX_EDPA_00030742   LTX_EDPA_PROD005
24   c3    Sample Lontex marketing of Sweat It Out compression products    Re: Twitter Lists for Trainers                   LTX_EDPA_00030670   LTX_EDPA_00030677                       LTX_EDPA_00030670   LTX_EDPA_00030677   LTX_EDPA_PROD005
24   c4    Sample Lontex marketing of Sweat It Out compression products    NFL Tweets from 8/19 - 8/24                                                              LTX_EDPA_00011076   LTX_EDPA_00011076   LTX_EDPA_00011076   LTX_EDPA_PROD002
24   c4    Sample Lontex marketing of Sweat It Out compression products    SweatItOutTweets.csv                                                                     LTX_EDPA_00011077   LTX_EDPA_00011077   LTX_EDPA_00011077   LTX_EDPA_PROD002
24   d     Sample Lontex marketing of Sweat It Out compression products    PROC-25469_Hanzo_Export.pdf                      LTX_EDPA_00024508   LTX_EDPA_00024557                       LTX_EDPA_00024508   LTX_EDPA_00024557   LTX_EDPA_PROD003
24   e1    Sample Lontex marketing of Sweat It Out compression products    SERP_Detail_Report_for_www.sweatitout.com.pdf                                            LTX_EDPA_00011464   LTX_EDPA_00011464   LTX_EDPA_00011465   LTX_EDPA_PROD002
24   e2    Sample Lontex marketing of Sweat It Out compression products    SERP_Summary_Report_for_www.sweatitout.com.pdf                                           LTX_EDPA_00011466   LTX_EDPA_00011466   LTX_EDPA_00011466   LTX_EDPA_PROD002
24   e3    Sample Lontex marketing of Sweat It Out compression products    Sweat It Out Analysis                                                                    LTX_EDPA_00009707   LTX_EDPA_00009707   LTX_EDPA_00009707   LTX_EDPA_PROD002
24   e4    Sample Lontex marketing of Sweat It Out compression products    SweatItOut.doc                                                                           LTX_EDPA_00009708   LTX_EDPA_00009708   LTX_EDPA_00009709   LTX_EDPA_PROD002
24   e5    Sample Lontex marketing of Sweat It Out compression products    Re: Sweat it Out Keyword list                                                            LTX_EDPA_00010274   LTX_EDPA_00010274   LTX_EDPA_00010276   LTX_EDPA_PROD002
24   e6    Sample Lontex marketing of Sweat It Out compression products    Copy of Sweat_It_Out_KWs (002).xlsx                                                      LTX_EDPA_00010277   LTX_EDPA_00010277   LTX_EDPA_00010277   LTX_EDPA_PROD002
                                                                           Re: SWEAT IT OUT's Next Batch of SEO Content
24   e7    Sample Lontex marketing of Sweat It Out compression products    Ready for Approval                               LTX_EDPA_00028786   LTX_EDPA_00028793                       LTX_EDPA_00028786   LTX_EDPA_00028793   LTX_EDPA_PROD005
24   f     Sample Lontex marketing of Sweat It Out compression products                                                     LTX_EDPA_00032277   LTX_EDPA_00032343                       LTX_EDPA_00032277   LTX_EDPA_00032343   LTX_EDPA_PROD007
24   g     Sample Lontex marketing of Sweat It Out compression products    FW: Sweat It Out                                                                         LTX_EDPA_00011478   LTX_EDPA_00011478   LTX_EDPA_00011484   LTX_EDPA_PROD002
24   h     Sample Lontex marketing of Sweat It Out compression products    571SM14.pdf                                                                              LTX_EDPA_00010655   LTX_EDPA_00010655   LTX_EDPA_00010655   LTX_EDPA_PROD002
24   i1    Sample Lontex marketing of Sweat It Out compression products    2008.01.19 - Sweatitout main page.pdf            NIKE-00046265       NIKE-00046265
24   i2    Sample Lontex marketing of Sweat It Out compression products    2011.02.03 - Sweatitout main page.pdf            NIKE-00046268       NIKE-00046268
24   i3    Sample Lontex marketing of Sweat It Out compression products    2013.08.28 - Sweatit out main page.pdf           NIKE-00046269       NIKE-00046270
24   i4    Sample Lontex marketing of Sweat It Out compression products    2016.04.22 - Sweatit out main page.pdf           NIKE-00046275       NIKE-00046277
                                                                           3 Reasons to Buy American Made Products from
24   i5    Sample Lontex marketing of Sweat It Out compression products    SWEAT IT OUT® Sweat It Out Blog.pdf              NIKE-00046161       NIKE-00046161
24   i6    Sample Lontex marketing of Sweat It Out compression products    3 Tips on Preventing Lower Body Injurie-.pdf     NIKE-00046195       NIKE-00046195
24   i7    Sample Lontex marketing of Sweat It Out compression products    Think You’re Protected Think Again.pdf           NIKE-00046235       NIKE-00046236
24   j02   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00001781   LTX_EDPA_00001781   LTX_EDPA_00001781   LTX_EDPA_PROD002
24   j03   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00001782   LTX_EDPA_00001782   LTX_EDPA_00001782   LTX_EDPA_PROD002
24   j04   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00001783   LTX_EDPA_00001783   LTX_EDPA_00001783   LTX_EDPA_PROD002
24   j05   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005304   LTX_EDPA_00005304   LTX_EDPA_00005304   LTX_EDPA_PROD002
24   j06   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005305   LTX_EDPA_00005305   LTX_EDPA_00005306   LTX_EDPA_PROD002
24   j07   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005312   LTX_EDPA_00005312   LTX_EDPA_00005312   LTX_EDPA_PROD002
24   j08   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005587   LTX_EDPA_00005587   LTX_EDPA_00005587   LTX_EDPA_PROD002
24   j09   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005596   LTX_EDPA_00005596   LTX_EDPA_00005597   LTX_EDPA_PROD002
24   j1    Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00001775   LTX_EDPA_00001775   LTX_EDPA_00001778   LTX_EDPA_PROD002
24   j10   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005316   LTX_EDPA_00005316   LTX_EDPA_00005318   LTX_EDPA_PROD002
24   j11   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005436   LTX_EDPA_00005436   LTX_EDPA_00005438   LTX_EDPA_PROD002
24   j12   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005439   LTX_EDPA_00005439   LTX_EDPA_00005439   LTX_EDPA_PROD002
24   j13   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005440   LTX_EDPA_00005440   LTX_EDPA_00005443   LTX_EDPA_PROD002
24   j14   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005586   LTX_EDPA_00005586   LTX_EDPA_00005586   LTX_EDPA_PROD002
24   j15   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005598   LTX_EDPA_00005598   LTX_EDPA_00005598   LTX_EDPA_PROD002
24   j16   Sample Lontex marketing of Sweat It Out compression products    Folder 6-Doc 12.pdf                              LTX_EDPA_00034414   LTX_EDPA_00034414                       LTX_EDPA_00034414   LTX_EDPA_00034414   LTX_EDPA_PROD011
24   j17   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00001788   LTX_EDPA_00001788   LTX_EDPA_00001789   LTX_EDPA_PROD002
24   j18   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005319   LTX_EDPA_00005319   LTX_EDPA_00005320   LTX_EDPA_PROD002
24   j19   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005321   LTX_EDPA_00005321   LTX_EDPA_00005322   LTX_EDPA_PROD002
24   j20   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005323   LTX_EDPA_00005323   LTX_EDPA_00005324   LTX_EDPA_PROD002
24   j21   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005325   LTX_EDPA_00005325   LTX_EDPA_00005326   LTX_EDPA_PROD002
24   j22   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005547   LTX_EDPA_00005547   LTX_EDPA_00005555   LTX_EDPA_PROD002
24   j23   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005585   LTX_EDPA_00005585   LTX_EDPA_00005585   LTX_EDPA_PROD002
24   j24   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005599   LTX_EDPA_00005599   LTX_EDPA_00005599   LTX_EDPA_PROD002
24   j25   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005216   LTX_EDPA_00005216   LTX_EDPA_00005218   LTX_EDPA_PROD002
24   j26   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005344   LTX_EDPA_00005344   LTX_EDPA_00005346   LTX_EDPA_PROD002
24   j27   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005444   LTX_EDPA_00005444   LTX_EDPA_00005444   LTX_EDPA_PROD002
24   j28   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005584   LTX_EDPA_00005584   LTX_EDPA_00005584   LTX_EDPA_PROD002
24   j29   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005583   LTX_EDPA_00005583   LTX_EDPA_00005583   LTX_EDPA_PROD002
24   j30   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005602   LTX_EDPA_00005602   LTX_EDPA_00005602   LTX_EDPA_PROD002
24   j31   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00001792   LTX_EDPA_00001792   LTX_EDPA_00001792   LTX_EDPA_PROD002
24   j32   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005347   LTX_EDPA_00005347   LTX_EDPA_00005350   LTX_EDPA_PROD002
24   j33   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005580   LTX_EDPA_00005580   LTX_EDPA_00005580   LTX_EDPA_PROD002
24   j34   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005579   LTX_EDPA_00005579   LTX_EDPA_00005579   LTX_EDPA_PROD002
24   j35   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005603   LTX_EDPA_00005603   LTX_EDPA_00005603   LTX_EDPA_PROD002
24   j36   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005604   LTX_EDPA_00005604   LTX_EDPA_00005604   LTX_EDPA_PROD002
24   j37   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005578   LTX_EDPA_00005578   LTX_EDPA_00005578   LTX_EDPA_PROD002
24   j38   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005351   LTX_EDPA_00005351   LTX_EDPA_00005362   LTX_EDPA_PROD002


24   j39   Sample Lontex marketing of Sweat It Out compression products                                                                                             LTX_EDPA_00005605   LTX_EDPA_00005605   LTX_EDPA_00005605   LTX_EDPA_PROD002
24   j40   Sample Lontex marketing of Sweat It Out compression products    Lontex Fully Executed Engagement.pdf             LTX_EDPA_00024983   LTX_EDPA_00024986                       LTX_EDPA_00024983   LTX_EDPA_00024986   LTX_EDPA_PROD004
24   k1    Sample Lontex marketing of Sweat It Out compression products    BackSupShorts.pdf                                                                        LTX_EDPA_00011650   LTX_EDPA_00011650   LTX_EDPA_00011650   LTX_EDPA_PROD002
24   k2    Sample Lontex marketing of Sweat It Out compression products    ShortSleeve.pdf                                                                          LTX_EDPA_00011645   LTX_EDPA_00011645   LTX_EDPA_00011645   LTX_EDPA_PROD002
24   k3    Sample Lontex marketing of Sweat It Out compression products    Lontex 4 panel Brochure 11-2008 rev b.pdf        LTX_EDPA_00000066   LTX_EDPA_00000067   LTX_EDPA_00005835   LTX_EDPA_00000066   LTX_EDPA_00000067   LTX_EDPA_PROD001
24   k4    Sample Lontex marketing of Sweat It Out compression products    SWEAT IT OUT Brochure (2).pdf                    LTX_EDPA_00000079   LTX_EDPA_00000080   LTX_EDPA_00006023   LTX_EDPA_00000079   LTX_EDPA_00000080   LTX_EDPA_PROD001
24   k5    Sample Lontex marketing of Sweat It Out compression products    Lontex Brochure 2018.pdf                         LTX_EDPA_00000068   LTX_EDPA_00000069   LTX_EDPA_00005852   LTX_EDPA_00000068   LTX_EDPA_00000069   LTX_EDPA_PROD001
                                                                           Children Compression styles - Cool Compression
24 l1      Sample Lontex marketing of Sweat It Out compression products    (2).jpg                                          LTX_EDPA_00024560   LTX_EDPA_00024560                       LTX_EDPA_00024560   LTX_EDPA_00024560   LTX_EDPA_PROD004
                                                                           Children Compression styles - Cool Compression
24   l2    Sample Lontex marketing of Sweat It Out compression products    (13).jpg                                         LTX_EDPA_00024567   LTX_EDPA_00024567                       LTX_EDPA_00024567   LTX_EDPA_00024567   LTX_EDPA_PROD004
24   l3    Sample Lontex marketing of Sweat It Out compression products    GAB_4371.jpg                                     LTX_EDPA_00000154   LTX_EDPA_00000154   LTX_EDPA_00006263   LTX_EDPA_00000154   LTX_EDPA_00000154   LTX_EDPA_PROD001
24   l4    Sample Lontex marketing of Sweat It Out compression products    GAB_4554.jpg                                     LTX_EDPA_00000161   LTX_EDPA_00000161   LTX_EDPA_00006270   LTX_EDPA_00000161   LTX_EDPA_00000161   LTX_EDPA_PROD001
24   l5    Sample Lontex marketing of Sweat It Out compression products    GAB_4490.jpg                                     LTX_EDPA_00000169   LTX_EDPA_00000169   LTX_EDPA_00006278   LTX_EDPA_00000169   LTX_EDPA_00000169   LTX_EDPA_PROD001
                                                                    Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 7 of 21


24   l6    Sample Lontex marketing of Sweat It Out compression products   GAB_4187.jpg                                           LTX_EDPA_00000170   LTX_EDPA_00000170   LTX_EDPA_00006279   LTX_EDPA_00000170   LTX_EDPA_00000170   LTX_EDPA_PROD001
24   l7    Sample Lontex marketing of Sweat It Out compression products   GAB_4337.jpg                                           LTX_EDPA_00000207   LTX_EDPA_00000207   LTX_EDPA_00006316   LTX_EDPA_00000207   LTX_EDPA_00000207   LTX_EDPA_PROD001
24   l8    Sample Lontex marketing of Sweat It Out compression products   GAB_4170.jpg                                           LTX_EDPA_00000223   LTX_EDPA_00000223   LTX_EDPA_00006332   LTX_EDPA_00000223   LTX_EDPA_00000223   LTX_EDPA_PROD001
24   l9    Sample Lontex marketing of Sweat It Out compression products   GAB_4534.jpg                                           LTX_EDPA_00000228   LTX_EDPA_00000228   LTX_EDPA_00006337   LTX_EDPA_00000228   LTX_EDPA_00000228   LTX_EDPA_PROD001
24   m     Sample Lontex marketing of Sweat It Out compression products   Fall Running Season is Here! Protect Yo-.pdf           NIKE-00046071       NIKE-00046072
24   n     Sample Lontex marketing of Sweat It Out compression products                                                                                                  LTX_EDPA_00001654   LTX_EDPA_00001654   LTX_EDPA_00001655   LTX_EDPA_PROD002
24   o     Sample Lontex marketing of Sweat It Out compression products                                                                                                  LTX_EDPA_00001763   LTX_EDPA_00001763   LTX_EDPA_00001763   LTX_EDPA_PROD002
24   p     Sample Lontex marketing of Sweat It Out compression products   IMG_2793.jpg
24   q     Sample Lontex marketing of Sweat It Out compression products                                                                                                  LTX_EDPA_00003353   LTX_EDPA_00003353   LTX_EDPA_00003353   LTX_EDPA_PROD002
24   r     Sample Lontex marketing of Sweat It Out compression products                                                                                                  LTX_EDPA_00003361   LTX_EDPA_00003361   LTX_EDPA_00003361   LTX_EDPA_PROD002
24   s     Sample Lontex marketing of Sweat It Out compression products                                                                                                  LTX_EDPA_00003377   LTX_EDPA_00003377   LTX_EDPA_00003377   LTX_EDPA_PROD002
24   t     Sample Lontex marketing of Sweat It Out compression products                                                                                                  LTX_EDPA_00001135   LTX_EDPA_00001135   LTX_EDPA_00001137   LTX_EDPA_PROD002
25   a     Lontex's business expansion discussions                        Dad Addidas.lwp                                                                                LTX_EDPA_00006995   LTX_EDPA_00006995   LTX_EDPA_00006995   LTX_EDPA_PROD002
                                                                          meeting
25 b01     Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00007661   LTX_EDPA_00007661   LTX_EDPA_00007661   LTX_EDPA_PROD002
                                                                          --- Untitled Document ---
25 b02     Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00007662   LTX_EDPA_00007662   LTX_EDPA_00007662   LTX_EDPA_PROD002
                                                                          Sweat it out clothing
25   b03   Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00007663   LTX_EDPA_00007663   LTX_EDPA_00007663   LTX_EDPA_PROD002
25   b04   Lontex's business expansion discussions                        Thank you for meeting me today                                                                 LTX_EDPA_00007952   LTX_EDPA_00007952   LTX_EDPA_00007952   LTX_EDPA_PROD002
25   b05   Lontex's business expansion discussions                        Contact Form                                                                                   LTX_EDPA_00007954   LTX_EDPA_00007954   LTX_EDPA_00007954   LTX_EDPA_PROD002
25   b06   Lontex's business expansion discussions                        Question on size for an order                                                                  LTX_EDPA_00007978   LTX_EDPA_00007978   LTX_EDPA_00007979   LTX_EDPA_PROD002
25   b07   Lontex's business expansion discussions                        Contact Form                                                                                   LTX_EDPA_00008535   LTX_EDPA_00008535   LTX_EDPA_00008535   LTX_EDPA_PROD002
                                                                          Posture compression shirt
25 b08     Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00011122   LTX_EDPA_00011122   LTX_EDPA_00011122   LTX_EDPA_PROD002
25 b09     Lontex's business expansion discussions                        RE: Performance Compression Shirts                                                             LTX_EDPA_00011123   LTX_EDPA_00011123   LTX_EDPA_00011129   LTX_EDPA_PROD002
                                                                          RE: Question about the compression arm sleeve
25   b10   Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00011142   LTX_EDPA_00011142   LTX_EDPA_00011142   LTX_EDPA_PROD002
25   c1    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002028   LTX_EDPA_00002028   LTX_EDPA_00002031   LTX_EDPA_PROD002
25   c2    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002032   LTX_EDPA_00002032   LTX_EDPA_00002033   LTX_EDPA_PROD002
25   c3    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002034   LTX_EDPA_00002034   LTX_EDPA_00002035   LTX_EDPA_PROD002
25   c4    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002050   LTX_EDPA_00002050   LTX_EDPA_00002050   LTX_EDPA_PROD002
25   c5    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002060   LTX_EDPA_00002060   LTX_EDPA_00002065   LTX_EDPA_PROD002
25   c6    Lontex's business expansion discussions                        SWEAT IT OUT Plus                                      LTX_EDPA_00026191   LTX_EDPA_00026193                       LTX_EDPA_00026191   LTX_EDPA_00026193   LTX_EDPA_PROD004
25   c7    Lontex's business expansion discussions                        RE: SWEAT IT OUT Plus                                  LTX_EDPA_00026195   LTX_EDPA_00026198                       LTX_EDPA_00026195   LTX_EDPA_00026198   LTX_EDPA_PROD004
25   c8    Lontex's business expansion discussions                        Chandler Letter 04-09-14.pdf                           LTX_EDPA_00026205   LTX_EDPA_00026205                       LTX_EDPA_00026205   LTX_EDPA_00026205   LTX_EDPA_PROD004
25   d     Lontex's business expansion discussions                        doug coopersmith on letterhead.lwp                                                             LTX_EDPA_00006996   LTX_EDPA_00006996   LTX_EDPA_00006997   LTX_EDPA_PROD002
25   e1    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002211   LTX_EDPA_00002211   LTX_EDPA_00002214   LTX_EDPA_PROD002
25   e2    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002208   LTX_EDPA_00002208   LTX_EDPA_00002210   LTX_EDPA_PROD002
25   e3    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002242   LTX_EDPA_00002242   LTX_EDPA_00002242   LTX_EDPA_PROD002
25   e4    Lontex's business expansion discussions                        RE: ?????? My arriving flight DATE? 1st or 15th????    LTX_EDPA_00025525   LTX_EDPA_00025530                       LTX_EDPA_00025525   LTX_EDPA_00025530   LTX_EDPA_PROD004
25   e5    Lontex's business expansion discussions                        Assets/ Intellectual Properties                                                                LTX_EDPA_00011032   LTX_EDPA_00011032   LTX_EDPA_00011032   LTX_EDPA_PROD002
25   e6    Lontex's business expansion discussions                        Sale of Assets to Dunn Mfctg_.docx                                                             LTX_EDPA_00011033   LTX_EDPA_00011033   LTX_EDPA_00011042   LTX_EDPA_PROD002
25   e7    Lontex's business expansion discussions                        RE: your offer                                                                                 LTX_EDPA_00011043   LTX_EDPA_00011043   LTX_EDPA_00011045   LTX_EDPA_PROD002
25   f     Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00001722   LTX_EDPA_00001722   LTX_EDPA_00001722   LTX_EDPA_PROD002
25   g     Lontex's business expansion discussions                        Offered in the Sale of Assets -MKatz.docx                                                      LTX_EDPA_00005673   LTX_EDPA_00005673   LTX_EDPA_00005681   LTX_EDPA_PROD002
25   h1    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002254   LTX_EDPA_00002254   LTX_EDPA_00002259   LTX_EDPA_PROD002
25   h2    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002264   LTX_EDPA_00002264   LTX_EDPA_00002264   LTX_EDPA_PROD002
25   h3    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002265   LTX_EDPA_00002265   LTX_EDPA_00002267   LTX_EDPA_PROD002
25   i1    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00002188   LTX_EDPA_00002188   LTX_EDPA_00002189   LTX_EDPA_PROD002
25   i2    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00001889   LTX_EDPA_00001889   LTX_EDPA_00001890   LTX_EDPA_PROD002
25   i3    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00001894   LTX_EDPA_00001894   LTX_EDPA_00001902   LTX_EDPA_PROD002
25   i4    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00001913   LTX_EDPA_00001913   LTX_EDPA_00001917   LTX_EDPA_PROD002
25   i5    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00001930   LTX_EDPA_00001930   LTX_EDPA_00001934   LTX_EDPA_PROD002
25   i6    Lontex's business expansion discussions                        al leach.lwp                                                                                   LTX_EDPA_00007007   LTX_EDPA_00007007   LTX_EDPA_00007007   LTX_EDPA_PROD002
25   i7    Lontex's business expansion discussions                                                                                                                       LTX_EDPA_00001880   LTX_EDPA_00001880   LTX_EDPA_00001880   LTX_EDPA_PROD002
25   i8    Lontex's business expansion discussions                        al leach option 1.lwp                                                                          LTX_EDPA_00006676   LTX_EDPA_00006676   LTX_EDPA_00006676   LTX_EDPA_PROD002
25   i9    Lontex's business expansion discussions                        al leach jackie.lwp                                                                            LTX_EDPA_00006982   LTX_EDPA_00006982   LTX_EDPA_00006982   LTX_EDPA_PROD002
                                                                          Re: FW: Proposal: Lontex Corp. Expenses/Month for
25   j01   Lontex's business expansion discussions                        2016                                                   LTX_EDPA_00024816   LTX_EDPA_00024823                       LTX_EDPA_00024816   LTX_EDPA_00024823   LTX_EDPA_PROD004
25   j02   Lontex's business expansion discussions                        Intuit.pdf                                             LTX_EDPA_00024837   LTX_EDPA_00024838                       LTX_EDPA_00024837   LTX_EDPA_00024838   LTX_EDPA_PROD004
25   j03   Lontex's business expansion discussions                        FOT8C13.JPG                                            LTX_EDPA_00024881   LTX_EDPA_00024881                       LTX_EDPA_00024881   LTX_EDPA_00024881   LTX_EDPA_PROD004
25   j04   Lontex's business expansion discussions                        FOT7E9C.JPG                                            LTX_EDPA_00024882   LTX_EDPA_00024882                       LTX_EDPA_00024882   LTX_EDPA_00024882   LTX_EDPA_PROD004
25   j05   Lontex's business expansion discussions                        Re: FW: Confidentiality NDA                                                                    LTX_EDPA_00007543   LTX_EDPA_00007543   LTX_EDPA_00007546   LTX_EDPA_PROD002
25   j06   Lontex's business expansion discussions                        Visit at Liebaert.                                     LTX_EDPA_00025010   LTX_EDPA_00025023                       LTX_EDPA_00025010   LTX_EDPA_00025023   LTX_EDPA_PROD004
                                                                          RE: Lontex - development of Coolmax strong fabric |
25   j07   Lontex's business expansion discussions                        Visit at Liebaert.                                     LTX_EDPA_00025088   LTX_EDPA_00025104                       LTX_EDPA_00025088   LTX_EDPA_00025104   LTX_EDPA_PROD004
25   j08   Lontex's business expansion discussions                        Visit at Liebaert.                                     LTX_EDPA_00025105   LTX_EDPA_00025122                       LTX_EDPA_00025105   LTX_EDPA_00025122   LTX_EDPA_PROD004
25   j09   Lontex's business expansion discussions                        Tracker # RE: 2 Samples + Additional Specs for 2175    LTX_EDPA_00025148   LTX_EDPA_00025153                       LTX_EDPA_00025148   LTX_EDPA_00025153   LTX_EDPA_PROD004
25   j10   Lontex's business expansion discussions                        RE: NDA Signed                                                                                 LTX_EDPA_00009308   LTX_EDPA_00009308   LTX_EDPA_00009309   LTX_EDPA_PROD002
25   j11   Lontex's business expansion discussions                        Offered in the Sale of Assets that we discussed.docx                                           LTX_EDPA_00009310   LTX_EDPA_00009310   LTX_EDPA_00009320   LTX_EDPA_PROD002
25   j12   Lontex's business expansion discussions                        RE: due diligence                                                                              LTX_EDPA_00009321   LTX_EDPA_00009321   LTX_EDPA_00009323   LTX_EDPA_PROD002
25   j13   Lontex's business expansion discussions                        Re: due diligence                                      LTX_EDPA_00025244   LTX_EDPA_00025247                       LTX_EDPA_00025244   LTX_EDPA_00025247   LTX_EDPA_PROD004
25   j14   Lontex's business expansion discussions                        RE: Proposal: Lontex Corp. Expenses/Month for 2016                                             LTX_EDPA_00009336   LTX_EDPA_00009336   LTX_EDPA_00009341   LTX_EDPA_PROD002
25   j15   Lontex's business expansion discussions                        RE: Proposal: Lontex Corp. Expenses/Month for 2016     LTX_EDPA_00025265   LTX_EDPA_00025268                       LTX_EDPA_00025265   LTX_EDPA_00025268   LTX_EDPA_PROD004
25   j16   Lontex's business expansion discussions                        Thank you/ Revised Contract                                                                    LTX_EDPA_00009355   LTX_EDPA_00009355   LTX_EDPA_00009355   LTX_EDPA_PROD002
25   j17   Lontex's business expansion discussions                        Contract Lontex Corporation with Liebaert.docx                                                 LTX_EDPA_00009356   LTX_EDPA_00009356   LTX_EDPA_00009357   LTX_EDPA_PROD002
25   j18   Lontex's business expansion discussions                        Re: Thank you/ Revised Contract                                                                LTX_EDPA_00009358   LTX_EDPA_00009358   LTX_EDPA_00009359   LTX_EDPA_PROD002
25   j19   Lontex's business expansion discussions                        Contract Lontex Corporation with Liebaert.pdf                                                  LTX_EDPA_00009360   LTX_EDPA_00009360   LTX_EDPA_00009362   LTX_EDPA_PROD002
                                                     Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 8 of 21


25   j20   Lontex's business expansion discussions         Agreement of sale                                                                           LTX_EDPA_00009366   LTX_EDPA_00009366   LTX_EDPA_00009366   LTX_EDPA_PROD002
25   j21   Lontex's business expansion discussions         Liebaert Agreement of Sale Contract.docx                                                    LTX_EDPA_00009367   LTX_EDPA_00009367   LTX_EDPA_00009368   LTX_EDPA_PROD002
25   j22   Lontex's business expansion discussions         Re: Agreement of sale                                                                       LTX_EDPA_00009369   LTX_EDPA_00009369   LTX_EDPA_00009370   LTX_EDPA_PROD002
25   j23   Lontex's business expansion discussions         Balance Sheet + P&L ending Feb. 2016             LTX_EDPA_00025301      LTX_EDPA_00025301                       LTX_EDPA_00025301   LTX_EDPA_00025301   LTX_EDPA_PROD004
25   j24   Lontex's business expansion discussions         B-S 2.29.16 Liebart.xlsx                         LTX_EDPA_00025302      LTX_EDPA_00025302                       LTX_EDPA_00025302   LTX_EDPA_00025302   LTX_EDPA_PROD004
25   j25   Lontex's business expansion discussions         Lontex-pl 2 29 16.xlsx                           LTX_EDPA_00025303      LTX_EDPA_00025303                       LTX_EDPA_00025303   LTX_EDPA_00025303   LTX_EDPA_PROD004
25   j26   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00005989   LTX_EDPA_00005989   LTX_EDPA_00005989   LTX_EDPA_PROD002
25   k01   Lontex's business expansion discussions         RE: Contracts                                                                               LTX_EDPA_00011311   LTX_EDPA_00011311   LTX_EDPA_00011311   LTX_EDPA_PROD002
25   k02   Lontex's business expansion discussions         Nanowear Mutual NDA_Efraim Nathan (2).pdf                                                   LTX_EDPA_00011312   LTX_EDPA_00011312   LTX_EDPA_00011314   LTX_EDPA_PROD002
                                                           Nanowear - Confidentiality and Assignment
25 k03     Lontex's business expansion discussions         Agreement2 (Form .doc                                                                       LTX_EDPA_00011315   LTX_EDPA_00011315   LTX_EDPA_00011320   LTX_EDPA_PROD002
25 k04     Lontex's business expansion discussions         Executed docs and SOW for today's call                                                      LTX_EDPA_00011321   LTX_EDPA_00011321   LTX_EDPA_00011321   LTX_EDPA_PROD002
25 k05     Lontex's business expansion discussions         Nanowear Mutual NDA_Efraim Nathan (2).pdf                                                   LTX_EDPA_00011322   LTX_EDPA_00011322   LTX_EDPA_00011324   LTX_EDPA_PROD002
                                                           Nanowear - Confidentiality and Assignment
25   k06   Lontex's business expansion discussions         Agreement_EfraimNathan.pdf                                                                  LTX_EDPA_00011325   LTX_EDPA_00011325   LTX_EDPA_00011330   LTX_EDPA_PROD002
25   k07   Lontex's business expansion discussions         Project with Mr Efraim Nathan.docx                                                          LTX_EDPA_00011331   LTX_EDPA_00011331   LTX_EDPA_00011332   LTX_EDPA_PROD002
25   k08   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001727   LTX_EDPA_00001727   LTX_EDPA_00001729   LTX_EDPA_PROD002
25   k09   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001730   LTX_EDPA_00001730   LTX_EDPA_00001730   LTX_EDPA_PROD002
25   k10   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001731   LTX_EDPA_00001731   LTX_EDPA_00001734   LTX_EDPA_PROD002
25   k11   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001738   LTX_EDPA_00001738   LTX_EDPA_00001740   LTX_EDPA_PROD002
25   k12   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001751   LTX_EDPA_00001751   LTX_EDPA_00001752   LTX_EDPA_PROD002
                                                           3 :RE: Proposal by SWEAT IT OUT
25   k13   Lontex's business expansion discussions                                                          LTX_EDPA_00026206      LTX_EDPA_00026207                       LTX_EDPA_00026206   LTX_EDPA_00026207   LTX_EDPA_PROD004
25   l1    Lontex's business expansion discussions         Doc 4.pdf                                        LTX_EDPA_00035496      LTX_EDPA_00035496                       LTX_EDPA_00035496   LTX_EDPA_00035496   LTX_EDPA_PROD012
25   l2    Lontex's business expansion discussions         Doc 8.pdf                                        LTX_EDPA_00035501      LTX_EDPA_00035505                       LTX_EDPA_00035501   LTX_EDPA_00035505   LTX_EDPA_PROD012
25   l3    Lontex's business expansion discussions         Doc 9.pdf                                        LTX_EDPA_00035506      LTX_EDPA_00035508                       LTX_EDPA_00035506   LTX_EDPA_00035508   LTX_EDPA_PROD012
25   l4    Lontex's business expansion discussions         Doc 12.pdf                                       LTX_EDPA_00035514      LTX_EDPA_00035514                       LTX_EDPA_00035514   LTX_EDPA_00035514   LTX_EDPA_PROD012
25   l5    Lontex's business expansion discussions         Doc 17.pdf                                       LTX_EDPA_00035523      LTX_EDPA_00035527                       LTX_EDPA_00035523   LTX_EDPA_00035527   LTX_EDPA_PROD012
25   l6    Lontex's business expansion discussions         Loose docs.pdf                                   LTX_EDPA_00035916      LTX_EDPA_00035918                       LTX_EDPA_00035916   LTX_EDPA_00035918   LTX_EDPA_PROD012
25   l7    Lontex's business expansion discussions         Trademarks for Sale per phone conversation                                                  LTX_EDPA_00007949   LTX_EDPA_00007949   LTX_EDPA_00007949   LTX_EDPA_PROD002
25   l8    Lontex's business expansion discussions         Trademarks we currently have for sale.docx                                                  LTX_EDPA_00007950   LTX_EDPA_00007950   LTX_EDPA_00007951   LTX_EDPA_PROD002
25   m1    Lontex's business expansion discussions         Sale of Assets to W. Salvaggio.docx                                                         LTX_EDPA_00006061   LTX_EDPA_00006061   LTX_EDPA_00006069   LTX_EDPA_PROD002
25   m2    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001999   LTX_EDPA_00001999   LTX_EDPA_00002006   LTX_EDPA_PROD002
25   m3    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00002007   LTX_EDPA_00002007   LTX_EDPA_00002009   LTX_EDPA_PROD002
25   n1    Lontex's business expansion discussions         Africa                                                                                      LTX_EDPA_00011692   LTX_EDPA_00011692   LTX_EDPA_00011692   LTX_EDPA_PROD002
                                                           Lontex Corp IP-8175 - Market Research Report Southe
25   n2    Lontex's business expansion discussions         Africa - February 2010.docx                                                                 LTX_EDPA_00011693   LTX_EDPA_00011693   LTX_EDPA_00011714   LTX_EDPA_PROD002
25   o1    Lontex's business expansion discussions         Trademarks for Techniche.docx                       LTX_EDPA_00024647   LTX_EDPA_00024652                       LTX_EDPA_00024647   LTX_EDPA_00024652   LTX_EDPA_PROD004
25   o2    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00002112   LTX_EDPA_00002112   LTX_EDPA_00002120   LTX_EDPA_PROD002
25   o3    Lontex's business expansion discussions         Circling Back                                    LTX_EDPA_00024653      LTX_EDPA_00024654                       LTX_EDPA_00024653   LTX_EDPA_00024654   LTX_EDPA_PROD004
25   o4    Lontex's business expansion discussions         FW: Techniche                                    LTX_EDPA_00024644      LTX_EDPA_00024646                       LTX_EDPA_00024644   LTX_EDPA_00024646   LTX_EDPA_PROD004
25   p01   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001217   LTX_EDPA_00001217   LTX_EDPA_00001218   LTX_EDPA_PROD002
25   p02   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001219   LTX_EDPA_00001219   LTX_EDPA_00001224   LTX_EDPA_PROD002
25   p03   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001248   LTX_EDPA_00001248   LTX_EDPA_00001252   LTX_EDPA_PROD002
25   p04   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001254   LTX_EDPA_00001254   LTX_EDPA_00001257   LTX_EDPA_PROD002
25   p05   Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001278   LTX_EDPA_00001278   LTX_EDPA_00001280   LTX_EDPA_PROD002
25   p06   Lontex's business expansion discussions         sweatfxx.mp4                                                                                LTX_EDPA_00005716   LTX_EDPA_00005716   LTX_EDPA_00005716   LTX_EDPA_PROD002
25   p07   Lontex's business expansion discussions         Your payment to U.S. Trademark Exchange, Inc.    LTX_EDPA_00025390      LTX_EDPA_00025391                       LTX_EDPA_00025390   LTX_EDPA_00025391   LTX_EDPA_PROD004
25   p08   Lontex's business expansion discussions         Re: COOL COMPRESSION®                            LTX_EDPA_00025399      LTX_EDPA_00025399                       LTX_EDPA_00025399   LTX_EDPA_00025399   LTX_EDPA_PROD004
                                                           Undeliverable: RE: COOLAIR®, COOLPOWER, COOL
                                                           COMPRESSION®, COOL COMPRESSION Int.C 25
25   p09   Lontex's business expansion discussions         TM                                               LTX_EDPA_00025401      LTX_EDPA_00025401                       LTX_EDPA_00025401   LTX_EDPA_00025401   LTX_EDPA_PROD004
25   p10   Lontex's business expansion discussions         FW: Cool Compression Packaging                   LTX_EDPA_00025414      LTX_EDPA_00025414                       LTX_EDPA_00025414   LTX_EDPA_00025414   LTX_EDPA_PROD004
25   p11   Lontex's business expansion discussions         Re: Trademark - press release                                                               LTX_EDPA_00010946   LTX_EDPA_00010946   LTX_EDPA_00010949   LTX_EDPA_PROD002
25   p12   Lontex's business expansion discussions         Re: Trademark - press release                                                               LTX_EDPA_00010957   LTX_EDPA_00010957   LTX_EDPA_00010960   LTX_EDPA_PROD002
25   p13   Lontex's business expansion discussions         Contacting from NATA Listing                                                                LTX_EDPA_00010963   LTX_EDPA_00010963   LTX_EDPA_00010963   LTX_EDPA_PROD002
25   p14   Lontex's business expansion discussions         Re: Contacting from NATA Listing                                                            LTX_EDPA_00010990   LTX_EDPA_00010990   LTX_EDPA_00010990   LTX_EDPA_PROD002
25   p15   Lontex's business expansion discussions         Re: Trademark Prices/ Lontex                     LTX_EDPA_00025490      LTX_EDPA_00025491                       LTX_EDPA_00025490   LTX_EDPA_00025491   LTX_EDPA_PROD004
25   q1    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001244   LTX_EDPA_00001244   LTX_EDPA_00001247   LTX_EDPA_PROD002
25   q2    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001253   LTX_EDPA_00001253   LTX_EDPA_00001253   LTX_EDPA_PROD002
25   q3    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001258   LTX_EDPA_00001258   LTX_EDPA_00001261   LTX_EDPA_PROD002
25   q4    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001273   LTX_EDPA_00001273   LTX_EDPA_00001274   LTX_EDPA_PROD002
25   q5    Lontex's business expansion discussions         Re: COOL COMPRESSION Int.C 25 TM                 LTX_EDPA_00025400      LTX_EDPA_00025400                       LTX_EDPA_00025400   LTX_EDPA_00025400   LTX_EDPA_PROD004
                                                           RE: COOLAIR®, COOLPOWER, COOL
                                                           COMPRESSION®, COOL COMPRESSION Int.C 25
25   q6    Lontex's business expansion discussions         TM                                               LTX_EDPA_00025402      LTX_EDPA_00025403                       LTX_EDPA_00025402   LTX_EDPA_00025403   LTX_EDPA_PROD004
25   q7    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001285   LTX_EDPA_00001285   LTX_EDPA_00001293   LTX_EDPA_PROD002
25   q8    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001294   LTX_EDPA_00001294   LTX_EDPA_00001295   LTX_EDPA_PROD002
25   q9    Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001329   LTX_EDPA_00001329   LTX_EDPA_00001331   LTX_EDPA_PROD002
25   r     Lontex's business expansion discussions         Re: Message for Ephraim                                                                     LTX_EDPA_00008902   LTX_EDPA_00008902   LTX_EDPA_00008903   LTX_EDPA_PROD002
25   s     Lontex's business expansion discussions                                                                                                     LTX_EDPA_00001162   LTX_EDPA_00001162   LTX_EDPA_00001215   LTX_EDPA_PROD002
                                                           00000000EC8A5A5A86C7C34EB36168EB41450CF34
26 a       Nike Internal Discussions of Naming             4842200.MSG                                      NIKE-00041973          NIKE-00041973
                                                           00000000EC8A5A5A86C7C34EB36168EB41450CF38
26 b       Nike Internal Discussions of Naming             4752300.MSG                                      NIKE-00042100          NIKE-00042101
                                                           00000000EC8A5A5A86C7C34EB36168EB41450CF36
26 c       Nike Internal Discussions of Naming             4072300.MSG                                      NIKE-00042079          NIKE-00042079
                                                           PERFORMANCE APPAREL - STRATEGY
26 d       Nike Internal Discussions of Naming             SUMMARY.pdf                                      NIKE-00041625          NIKE-00041662
                                                     Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 9 of 21

                                                           0000000057BB602387CD1B4B9839BD39F334AE8464
26 e     Nike Internal Discussions of Naming               0A2000.MSG                                 NIKE-00046713                      NIKE-00046714
26 f     Nike Internal Discussions of Naming                                                          NIKE-00041350                      NIKE-00041350
                                                                                                      NIKE-00041349                      NIKE-00041349
26 f     Nike Internal Discussions of Naming
                                                           0000000052E8C782B1731B47882C7778E12BD16464
26 f     Nike Internal Discussions of Naming               EB2000.MSG                                                NIKE-00041348       NIKE-00041348
26 g     Nike Internal Discussions of Naming               FA17 Classification Constructs_NIKE PRO.pdf               NIKE-00041190       NIKE-00041192
                                                           0000000052E8C782B1731B47882C7778E12BD16444
26 h     Nike Internal Discussions of Naming               0C2100.MSG                                                NIKE-00041189       NIKE-00041189
                                                           0000000052E8C782B1731B47882C7778E12BD16424
26 i     Nike Internal Discussions of Naming               292100.MSG                                                NIKE-00041254       NIKE-00041257
                                                           00000000EC8A5A5A86C7C34EB36168EB41450CF3C
26 j     Nike Internal Discussions of Naming               4732000.MSG                                               NIKE-00041501       NIKE-00041501
26 k     Nike Internal Discussions of Naming               RE_ UPDATE NAMING.msg                                     NIKE-00040518       NIKE-00040522
                                                           00000000EC8A5A5A86C7C34EB36168EB41450CF3A
26 l     Nike Internal Discussions of Naming               43F2000.MSG                                               NIKE-00041478       NIKE-00041480
                                                           00000000EC8A5A5A86C7C34EB36168EB41450CF30
26 m     Nike Internal Discussions of Naming               4632000.MSG                                               NIKE-00041487       NIKE-00041487
                                                           00000000EC8A5A5A86C7C34EB36168EB41450CF30
26 n     Nike Internal Discussions of Naming               4102000.MSG                                               NIKE-00041713       NIKE-00041715
                                                           0000000052E8C782B1731B47882C7778E12BD164E4
26   o   Nike Internal Discussions of Naming               DF2000.MSG                                                NIKE-00044510       NIKE-00044511
26   p   Nike Internal Discussions of Naming               AP NAMING FORMULA REFERENCE GUIDE.pptx                    NIKE-00040506       NIKE-00040509
26   q   Nike Internal Discussions of Naming               Apparel Naming Formula_ MMX to .COM_.pdf                  NIKE-00040510       NIKE-00040510
26   r   Nike Internal Discussions of Naming               Apparel Naming Formula_ MMX to .COM_.pptx                 NIKE-00040511       NIKE-00040512
                                                           Lights Out v. Nike Complaint & Exhibits, specifically
                                                           Complaint pp.1, 5 & Ex. A thereto -- S.D. Cal. Case No.
26 s     Nike Internal Discussions of Naming               3:14cv872 Dkt. 1-1 & 1-2
                                                           Lights Out v. Nike Wagner Declaration & Exs. 16 & 21 -
26 t     Nike Internal Discussions of Naming               - S.D. Cal. Case No. 3:14cv872 Dkt. 36-2, 18, 24
                                                           Lights Out v. Nike Declaration of Nike Employee
                                                           Kristian Leeper -- S.D. Cal. Case No. 3:14cv872 Dkt.
26 u     Nike Internal Discussions of Naming               53-6
                                                           Lights Out v. Nike Declaration of Nike Employee Kelly
26   v   Nike Internal Discussions of Naming               Morris -- S.D. Cal. Case No. 3:14cv872 Dkt. 53-12
26   w   Nike Internal Discussions of Naming               Nike Rolls-out Anaqua IP Management Solution
27   a   2015 Nike SKU Quick Start Guide                   Nike+SKU+Quick+Start+Guide--Domain+Admin.pdf              LTX_EDPA_00033628   LTX_EDPA_00033643                       LTX_EDPA_00033628   LTX_EDPA_00033643   LTX_EDPA_PROD007
28   a   2016 Nike Product Test Purchase by Lontex         We've Received Your Order: O1114814258                                                            LTX_EDPA_00010446   LTX_EDPA_00010446   LTX_EDPA_00010448   LTX_EDPA_PROD002
29   a   Lontex/Nike 2016 Correspondence                   Nike Letter                                                                                       LTX_EDPA_00010390   LTX_EDPA_00010390   LTX_EDPA_00010390   LTX_EDPA_PROD002
29   a   Lontex/Nike 2016 Correspondence                   Krane04082016.pdf                                                                                 LTX_EDPA_00010391   LTX_EDPA_00010391   LTX_EDPA_00010392   LTX_EDPA_PROD002
29   b   Lontex/Nike 2016 Correspondence                   Lontex Cool Compression Response May 2016.pdf                                                     LTX_EDPA_00010371   LTX_EDPA_00010371   LTX_EDPA_00010373   LTX_EDPA_PROD002
29   c   Lontex/Nike 2016 Correspondence                   RE: Cool Compression (Nike Ref: 82641135)                                                         LTX_EDPA_00010374   LTX_EDPA_00010374   LTX_EDPA_00010375   LTX_EDPA_PROD002
29   c   Lontex/Nike 2016 Correspondence                   LETTER 5-16-16.pdf                                                                                LTX_EDPA_00010376   LTX_EDPA_00010376   LTX_EDPA_00010377   LTX_EDPA_PROD002
29   d   Lontex/Nike 2016 Correspondence                   FW: Cool Compression (Nike Ref: 82641135)                                                         LTX_EDPA_00010393   LTX_EDPA_00010393   LTX_EDPA_00010393   LTX_EDPA_PROD002
29   d   Lontex/Nike 2016 Correspondence                   COOL COMPRESSION response July 19 2016.pdf                                                        LTX_EDPA_00010394   LTX_EDPA_00010394   LTX_EDPA_00010395   LTX_EDPA_PROD002
29   e   Lontex/Nike 2016 Correspondence                   RE: Cool Compression (Nike Ref: 82641135)                                                         LTX_EDPA_00010396   LTX_EDPA_00010396   LTX_EDPA_00010396   LTX_EDPA_PROD002
29   e   Lontex/Nike 2016 Correspondence                   LETTER 7-21-16.pdf                                                                                LTX_EDPA_00010397   LTX_EDPA_00010397   LTX_EDPA_00010398   LTX_EDPA_PROD002
29   f   Lontex/Nike 2016 Correspondence                   Fwd: Lontex/Nike                                                                                  LTX_EDPA_00010399   LTX_EDPA_00010399   LTX_EDPA_00010400   LTX_EDPA_PROD002
29   g   Lontex/Nike 2016 Correspondence                   RE: Lontex/Nike - For Settlement Purposes Only                                                    LTX_EDPA_00010401   LTX_EDPA_00010401   LTX_EDPA_00010403   LTX_EDPA_PROD002
29   h   Lontex/Nike 2016 Correspondence                   RE: Lontex/Nike - For Settlement Purposes Only                                                    LTX_EDPA_00010404   LTX_EDPA_00010404   LTX_EDPA_00010405   LTX_EDPA_PROD002
29   i   Lontex/Nike 2016 Correspondence                   cool compression 4-29.pdf                                                                         LTX_EDPA_00013218   LTX_EDPA_00013218   LTX_EDPA_00013219   LTX_EDPA_PROD002
                                                           IMG_4714
30 a     2017 Sample Twitter Screenshot                                                                              LTX_EDPA_00024558   LTX_EDPA_00024558                       LTX_EDPA_00024558   LTX_EDPA_00024558   LTX_EDPA_PROD004
31 a     2017 Nike Compression Study                       NIke Study 1.docx                                         LTX_EDPA_00000027   LTX_EDPA_00000028   LTX_EDPA_00005638   LTX_EDPA_00000027   LTX_EDPA_00000028   LTX_EDPA_PROD001
                                                           2017-06-01 Forbes Article: Compression Tights
                                                           Won’t Make You a Better Runner (screencapture-
                                                           forbes-sites-brucelee-2017-06-03-whats-the-science-
                                                           behind-compression-tights-helping-you-run-2021-
31 a     2017 Nike Compression Study                       04-01-10_41_16)
31 b     2017 Nike Compression Study                       Nike study 2.docx                                         LTX_EDPA_00000064   LTX_EDPA_00000065   LTX_EDPA_00005802   LTX_EDPA_00000064   LTX_EDPA_00000065   LTX_EDPA_PROD001
                                                           2017-06-01 CNN Article: Compression tights don’t
                                                           make you run farther or faster, study says
                                                           (screencapture-cnn-2017-06-01-health-compression-
                                                           tights-running-fitness-study-index-html-2021-04-01-
31 b     2017 Nike Compression Study                       10_42_20)
                                                           Fwd: Lontex Corporation COOL COMPRESSION
32 a1    Lontex/Nike 2018 Correspondence                   TRADEMARKS                                                                                        LTX_EDPA_00010416   LTX_EDPA_00010416   LTX_EDPA_00010416   LTX_EDPA_PROD002
32 a2    Lontex/Nike 2018 Correspondence                   hsaferstein document.docx                                                                         LTX_EDPA_00010417   LTX_EDPA_00010417   LTX_EDPA_00010417   LTX_EDPA_PROD002
32 a3    Lontex/Nike 2018 Correspondence                   ATT00001.htm                                                                                      LTX_EDPA_00010418   LTX_EDPA_00010418   LTX_EDPA_00010418   LTX_EDPA_PROD002
                                                           Re: Lontex Corporation COOL COMPRESSION
32 b     Lontex/Nike 2018 Correspondence                   TRADEMARKS (NIKE022)                                                                              LTX_EDPA_00010443   LTX_EDPA_00010443   LTX_EDPA_00010445   LTX_EDPA_PROD002
                                                           Fwd: Lontex Corporation COOL COMPRESSION
32 c     Lontex/Nike 2018 Correspondence                   TRADEMARKS                                                                                        LTX_EDPA_00012731   LTX_EDPA_00012731   LTX_EDPA_00012732   LTX_EDPA_PROD002
                                                           screencapture-facebook-SweatItOutCoolCompression-
33 b     Samples of Lontex's mitigation efforts            2021-03-31-19_30_08
                                                           screencapture-facebook-SweatItOutCoolCompression-
33 b     Samples of Lontex's mitigation efforts            2021-03-31-19_30_08-2
                                                           screencapture-facebook-SweatItOutCoolCompression-
33 b     Samples of Lontex's mitigation efforts            2021-03-31-19_30_08-3
                                                           screencapture-facebook-SweatItOutCoolCompression-
33 b     Samples of Lontex's mitigation efforts            2021-03-31-19_30_08-4
                                                  Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 10 of 21

                                                        screencapture-facebook-SweatItOutCoolCompression-
33 b   Samples of Lontex's mitigation efforts           2021-03-31-19_30_08-5
                                                        screencapture-facebook-SweatItOutCoolCompression-
33 b   Samples of Lontex's mitigation efforts           2021-03-31-19_30_08-6
                                                        screencapture-facebook-SweatItOutCoolCompression-
33 b   Samples of Lontex's mitigation efforts           2021-03-31-19_30_08-7
                                                        screencapture-facebook-SweatItOutCoolCompression-
33 b   Samples of Lontex's mitigation efforts           2021-03-31-19_30_08-8
33 c   Samples of Lontex's mitigation efforts           RE: Cool Compression Tweets                                                           LTX_EDPA_00009531   LTX_EDPA_00009531   LTX_EDPA_00009535   LTX_EDPA_PROD002

33 c   Samples of Lontex's mitigation efforts           screencapture-twitter-sweatitout-2021-03-31-20_25_51
                                                        screencapture-twitter-sweatitout-2021-03-31-20_25_51-
33 c   Samples of Lontex's mitigation efforts           2
                                                        screencapture-twitter-sweatitout-2021-03-31-20_25_51-
33 c   Samples of Lontex's mitigation efforts           3
                                                        screencapture-twitter-sweatitout-2021-03-31-20_25_51-
33 c   Samples of Lontex's mitigation efforts           4
                                                        screencapture-twitter-sweatitout-2021-03-31-20_25_51-
33 c   Samples of Lontex's mitigation efforts           5
                                                        screencapture-twitter-sweatitout-2021-03-31-20_25_51-
33 c   Samples of Lontex's mitigation efforts           6
                                                        screencapture-instagram-sweatitoutcoolcomp-2021-03-
33 d   Samples of Lontex's mitigation efforts           31-20_16_21
                                                        screencapture-instagram-sweatitoutcoolcomp-2021-03-
33 d   Samples of Lontex's mitigation efforts           31-20_16_21-2
                                                        screencapture-instagram-sweatitoutcoolcomp-2021-03-
33 d   Samples of Lontex's mitigation efforts           31-20_16_21-3
                                                        screencapture-instagram-sweatitoutcoolcomp-2021-03-
33 d   Samples of Lontex's mitigation efforts           31-20_16_21-4
                                                        Offer for first order of 2019 SWEAT IT OUT® COOL
33 e   Samples of Lontex's mitigation efforts           COMPRESSION®                                                                          LTX_EDPA_00008536   LTX_EDPA_00008536   LTX_EDPA_00008537   LTX_EDPA_PROD002
33 f   Samples of Lontex's mitigation efforts           screencapture-sweatitout-2021-03-31-20_08_31
33 f   Samples of Lontex's mitigation efforts           screencapture-sweatitout-2021-03-31-20_08_31
                                                        screencapture-sweatitout-about-lontex-2021-03-31-
33 f   Samples of Lontex's mitigation efforts           20_10_02
                                                        screencapture-sweatitout-our-advantage-2021-03-31-
33 f   Samples of Lontex's mitigation efforts           20_09_10
                                                        screencapture-sweatitout-product-3019-performance-
33 f   Samples of Lontex's mitigation efforts           compression-sleeveless-shirt-2021-03-31-20_11_34
                                                        screencapture-sweatitout-product-performance-
                                                        compression-shorts-maintenance-shorts-for-men-and-
33 f   Samples of Lontex's mitigation efforts           women-2021-03-31-20_10_39
                                                        RE: COOL COMPRESSION® - Urgent Addition to our
33 a   Samples of Lontex's mitigation efforts           website www.sweatitout.com 6 places                                                   LTX_EDPA_00010034   LTX_EDPA_00010034   LTX_EDPA_00010036   LTX_EDPA_PROD002
                                                        Google 2014 early 2015 search results offering NIKE
                                                        COOL COMPRESSION -- nike & _cool compression_ -
34 a   Sample Internet Search Results                   Google Search.pdf                                                                     LTX_EDPA_00012329   LTX_EDPA_00012329   LTX_EDPA_00012336   LTX_EDPA_PROD002
34 b   Sample Internet Search Results                   Evidence.pdf                                                                          LTX_EDPA_00012568   LTX_EDPA_00012568   LTX_EDPA_00012578   LTX_EDPA_PROD002
34 c   Sample Internet Search Results                   image004.png                                                                          LTX_EDPA_00010423   LTX_EDPA_00010423   LTX_EDPA_00010423   LTX_EDPA_PROD002
                                                        0000000089906144DE587249B7C1810853001F04442
35 a   Nike June 2018 Third Party Notifications         52000.MSG                                             NIKE-00041432   NIKE-00041434
                                                        0000000089906144DE587249B7C1810853001F04440
35 b   Nike June 2018 Third Party Notifications         C2000.MSG                                             NIKE-00041083   NIKE-00041084
                                                        0000000089906144DE587249B7C1810853001F04C40
35 c   Nike June 2018 Third Party Notifications         F2000.MSG                                             NIKE-00041088   NIKE-00041088
                                                        0000000089906144DE587249B7C1810853001F04241
35 d   Nike June 2018 Third Party Notifications         52000.MSG                                             NIKE-00041052   NIKE-00041052
                                                        0000000089906144DE587249B7C1810853001F04A41
35 e   Nike June 2018 Third Party Notifications         A2000.MSG                                             NIKE-00041053   NIKE-00041053
                                                        0000000089906144DE587249B7C1810853001F04840
35 f   Nike June 2018 Third Party Notifications         B2000.MSG                                             NIKE-00041082   NIKE-00041082
                                                        0000000089906144DE587249B7C1810853001F0464B
35 g   Nike June 2018 Third Party Notifications         02000.MSG                                             NIKE-00041135   NIKE-00041135
                                                        fa15_nike_pro_cool_compression_mens_sleeveless_sh
36     Samples of Nike's Catalogs                       irt_M_703092_en.pdf                                   NIKE-00041398   NIKE-00041398
                                                        fa15_nike_pro_cool_compression_9_mens_training_sh
36     Samples of Nike's Catalogs                       orts_M_703086_en.pdf                                  NIKE-00041400   NIKE-00041400
                                                        fa15_nike_pro_cool_compression_mock_mens_long-
36     Samples of Nike's Catalogs                       sleeve_shirt_M_703090_en.pdf                          NIKE-00041401   NIKE-00041401
                                                        fa15_nike_pro_combat_cool_compression_mens_long-
36     Samples of Nike's Catalogs                       sleeve_shirt_M_703088_en.pdf                          NIKE-00041404   NIKE-00041404
                                                        fa15_nike_pro_combat_cool_compression_mens_traini
36     Samples of Nike's Catalogs                       ng_tights_M_703098_en.pdf                             NIKE-00041407   NIKE-00041407
                                                        fa15_nike_pro_combat_cool_compression_mens_short-
36     Samples of Nike's Catalogs                       sleeve_shirt_M_703094_en.pdf                          NIKE-00041408   NIKE-00041408
                                                        fa15_nike_pro_cool_compression_6_mens_training_sh
36     Samples of Nike's Catalogs                       orts_M_703084_en.pdf                                  NIKE-00041414   NIKE-00041414
                                                        fa15_nike_pro_combat_cool_compression_mens_traini
36     Samples of Nike's Catalogs                       ng_tank_M_703096_en.pdf                               NIKE-00041417   NIKE-00041417
36     Samples of Nike's Catalogs                       1_SP_SU17_Football_Final_3.pdf                        NIKE-00035608   NIKE-00035663
36     Samples of Nike's Catalogs                                                                             NIKE-00044658   NIKE-00044658
36     Samples of Nike's Catalogs                                                                             NIKE-00044659   NIKE-00044659
36     Samples of Nike's Catalogs                                                                             NIKE-00044660   NIKE-00044660
36     Samples of Nike's Catalogs                                                                             NIKE-00044661   NIKE-00044661
36     Samples of Nike's Catalogs                                                                             NIKE-00044662   NIKE-00044662
                                  Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 11 of 21


36   Samples of Nike's Catalogs                            NIKE-00044663   NIKE-00044663
36   Samples of Nike's Catalogs                            NIKE-00044664   NIKE-00044664
36   Samples of Nike's Catalogs                            NIKE-00044665   NIKE-00044665
36   Samples of Nike's Catalogs                            NIKE-00044666   NIKE-00044666
36   Samples of Nike's Catalogs                            NIKE-00044667   NIKE-00044667
36   Samples of Nike's Catalogs                            NIKE-00044668   NIKE-00044668
36   Samples of Nike's Catalogs                            NIKE-00044669   NIKE-00044669
36   Samples of Nike's Catalogs                            NIKE-00044670   NIKE-00044670
36   Samples of Nike's Catalogs                            NIKE-00044671   NIKE-00044671
36   Samples of Nike's Catalogs                            NIKE-00044672   NIKE-00044672
36   Samples of Nike's Catalogs                            NIKE-00044673   NIKE-00044673
36   Samples of Nike's Catalogs                            NIKE-00044674   NIKE-00044674
36   Samples of Nike's Catalogs                            NIKE-00044675   NIKE-00044675
36   Samples of Nike's Catalogs                            NIKE-00044676   NIKE-00044676
36   Samples of Nike's Catalogs                            NIKE-00044677   NIKE-00044677
36   Samples of Nike's Catalogs                            NIKE-00044678   NIKE-00044678
36   Samples of Nike's Catalogs                            NIKE-00044679   NIKE-00044679
36   Samples of Nike's Catalogs                            NIKE-00044680   NIKE-00044680
36   Samples of Nike's Catalogs                            NIKE-00044681   NIKE-00044681
36   Samples of Nike's Catalogs                            NIKE-00044682   NIKE-00044682
36   Samples of Nike's Catalogs                            NIKE-00044683   NIKE-00044683
36   Samples of Nike's Catalogs                            NIKE-00044684   NIKE-00044684
36   Samples of Nike's Catalogs                            NIKE-00044685   NIKE-00044685
36   Samples of Nike's Catalogs                            NIKE-00044686   NIKE-00044686
36   Samples of Nike's Catalogs                            NIKE-00044687   NIKE-00044687
36   Samples of Nike's Catalogs                            NIKE-00044688   NIKE-00044688
36   Samples of Nike's Catalogs                            NIKE-00044689   NIKE-00044689
36   Samples of Nike's Catalogs                            NIKE-00044690   NIKE-00044690
36   Samples of Nike's Catalogs                            NIKE-00044691   NIKE-00044691
36   Samples of Nike's Catalogs                            NIKE-00044692   NIKE-00044692
36   Samples of Nike's Catalogs                            NIKE-00044693   NIKE-00044693
36   Samples of Nike's Catalogs                            NIKE-00044694   NIKE-00044694
36   Samples of Nike's Catalogs                            NIKE-00044695   NIKE-00044695
36   Samples of Nike's Catalogs                            NIKE-00044696   NIKE-00044696
36   Samples of Nike's Catalogs                            NIKE-00044697   NIKE-00044697
36   Samples of Nike's Catalogs                            NIKE-00044698   NIKE-00044698
36   Samples of Nike's Catalogs                            NIKE-00044699   NIKE-00044699
36   Samples of Nike's Catalogs                            NIKE-00044700   NIKE-00044700
36   Samples of Nike's Catalogs                            NIKE-00044701   NIKE-00044701
36   Samples of Nike's Catalogs                            NIKE-00044702   NIKE-00044702
36   Samples of Nike's Catalogs                            NIKE-00044703   NIKE-00044703
36   Samples of Nike's Catalogs                            NIKE-00044704   NIKE-00044704
36   Samples of Nike's Catalogs                            NIKE-00044705   NIKE-00044705
36   Samples of Nike's Catalogs                            NIKE-00044706   NIKE-00044706
36   Samples of Nike's Catalogs                            NIKE-00044707   NIKE-00044707
36   Samples of Nike's Catalogs                            NIKE-00044708   NIKE-00044708
36   Samples of Nike's Catalogs                            NIKE-00044709   NIKE-00044709
36   Samples of Nike's Catalogs                            NIKE-00044710   NIKE-00044710
36   Samples of Nike's Catalogs                            NIKE-00044711   NIKE-00044711
36   Samples of Nike's Catalogs                            NIKE-00044712   NIKE-00044712
36   Samples of Nike's Catalogs                            NIKE-00044713   NIKE-00044713
36   Samples of Nike's Catalogs                            NIKE-00044714   NIKE-00044714
36   Samples of Nike's Catalogs                            NIKE-00044715   NIKE-00044715
36   Samples of Nike's Catalogs                            NIKE-00044716   NIKE-00044716
36   Samples of Nike's Catalogs                            NIKE-00044717   NIKE-00044717
36   Samples of Nike's Catalogs                            NIKE-00044718   NIKE-00044718
36   Samples of Nike's Catalogs                            NIKE-00044719   NIKE-00044719
36   Samples of Nike's Catalogs                            NIKE-00044720   NIKE-00044720
36   Samples of Nike's Catalogs                            NIKE-00044721   NIKE-00044721
36   Samples of Nike's Catalogs                            NIKE-00044722   NIKE-00044722
36   Samples of Nike's Catalogs                            NIKE-00044723   NIKE-00044723
36   Samples of Nike's Catalogs                            NIKE-00044724   NIKE-00044724
36   Samples of Nike's Catalogs                            NIKE-00044725   NIKE-00044725
36   Samples of Nike's Catalogs                            NIKE-00044726   NIKE-00044726
36   Samples of Nike's Catalogs                            NIKE-00044727   NIKE-00044727
36   Samples of Nike's Catalogs                            NIKE-00044728   NIKE-00044728
36   Samples of Nike's Catalogs                            NIKE-00044729   NIKE-00044729
36   Samples of Nike's Catalogs                            NIKE-00044730   NIKE-00044730
36   Samples of Nike's Catalogs                            NIKE-00044731   NIKE-00044731
36   Samples of Nike's Catalogs                            NIKE-00044732   NIKE-00044732
36   Samples of Nike's Catalogs                            NIKE-00044733   NIKE-00044733
36   Samples of Nike's Catalogs                            NIKE-00044734   NIKE-00044734
36   Samples of Nike's Catalogs                            NIKE-00044735   NIKE-00044735
36   Samples of Nike's Catalogs                            NIKE-00044736   NIKE-00044736
36   Samples of Nike's Catalogs                            NIKE-00044737   NIKE-00044737
36   Samples of Nike's Catalogs                            NIKE-00044738   NIKE-00044738
36   Samples of Nike's Catalogs                            NIKE-00044739   NIKE-00044739
                                  Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 12 of 21


36   Samples of Nike's Catalogs                            NIKE-00044740   NIKE-00044740
36   Samples of Nike's Catalogs                            NIKE-00044741   NIKE-00044741
36   Samples of Nike's Catalogs                            NIKE-00044742   NIKE-00044742
36   Samples of Nike's Catalogs                            NIKE-00044743   NIKE-00044743
36   Samples of Nike's Catalogs                            NIKE-00044744   NIKE-00044744
36   Samples of Nike's Catalogs                            NIKE-00044745   NIKE-00044745
36   Samples of Nike's Catalogs                            NIKE-00044746   NIKE-00044746
36   Samples of Nike's Catalogs                            NIKE-00044747   NIKE-00044747
36   Samples of Nike's Catalogs                            NIKE-00044748   NIKE-00044748
36   Samples of Nike's Catalogs                            NIKE-00044749   NIKE-00044749
36   Samples of Nike's Catalogs                            NIKE-00044750   NIKE-00044750
36   Samples of Nike's Catalogs                            NIKE-00044751   NIKE-00044751
36   Samples of Nike's Catalogs                            NIKE-00044752   NIKE-00044752
36   Samples of Nike's Catalogs                            NIKE-00044753   NIKE-00044753
36   Samples of Nike's Catalogs                            NIKE-00044754   NIKE-00044754
36   Samples of Nike's Catalogs                            NIKE-00044755   NIKE-00044755
36   Samples of Nike's Catalogs                            NIKE-00044756   NIKE-00044756
36   Samples of Nike's Catalogs                            NIKE-00044757   NIKE-00044757
36   Samples of Nike's Catalogs                            NIKE-00044758   NIKE-00044758
36   Samples of Nike's Catalogs                            NIKE-00044759   NIKE-00044759
36   Samples of Nike's Catalogs                            NIKE-00044760   NIKE-00044760
36   Samples of Nike's Catalogs                            NIKE-00044761   NIKE-00044761
36   Samples of Nike's Catalogs                            NIKE-00044762   NIKE-00044762
36   Samples of Nike's Catalogs                            NIKE-00044767   NIKE-00044767
36   Samples of Nike's Catalogs                            NIKE-00044768   NIKE-00044768
36   Samples of Nike's Catalogs                            NIKE-00044769   NIKE-00044769
36   Samples of Nike's Catalogs                            NIKE-00044771   NIKE-00044771
36   Samples of Nike's Catalogs                            NIKE-00044772   NIKE-00044772
36   Samples of Nike's Catalogs                            NIKE-00044773   NIKE-00044773
36   Samples of Nike's Catalogs                            NIKE-00044774   NIKE-00044774
36   Samples of Nike's Catalogs                            NIKE-00044775   NIKE-00044775
36   Samples of Nike's Catalogs                            NIKE-00044776   NIKE-00044776
36   Samples of Nike's Catalogs                            NIKE-00044777   NIKE-00044777
36   Samples of Nike's Catalogs                            NIKE-00044778   NIKE-00044778
36   Samples of Nike's Catalogs                            NIKE-00044779   NIKE-00044779
36   Samples of Nike's Catalogs                            NIKE-00044780   NIKE-00044780
36   Samples of Nike's Catalogs                            NIKE-00044781   NIKE-00044781
36   Samples of Nike's Catalogs                            NIKE-00044782   NIKE-00044782
36   Samples of Nike's Catalogs                            NIKE-00044783   NIKE-00044783
36   Samples of Nike's Catalogs                            NIKE-00044784   NIKE-00044784
36   Samples of Nike's Catalogs                            NIKE-00044785   NIKE-00044785
36   Samples of Nike's Catalogs                            NIKE-00044786   NIKE-00044786
36   Samples of Nike's Catalogs                            NIKE-00044787   NIKE-00044787
36   Samples of Nike's Catalogs                            NIKE-00044788   NIKE-00044788
36   Samples of Nike's Catalogs                            NIKE-00044789   NIKE-00044789
36   Samples of Nike's Catalogs                            NIKE-00044790   NIKE-00044790
36   Samples of Nike's Catalogs                            NIKE-00044792   NIKE-00044792
36   Samples of Nike's Catalogs                            NIKE-00044793   NIKE-00044793
36   Samples of Nike's Catalogs                            NIKE-00044794   NIKE-00044794
36   Samples of Nike's Catalogs                            NIKE-00044795   NIKE-00044795
36   Samples of Nike's Catalogs                            NIKE-00044796   NIKE-00044796
36   Samples of Nike's Catalogs                            NIKE-00044797   NIKE-00044797
36   Samples of Nike's Catalogs                            NIKE-00044798   NIKE-00044798
36   Samples of Nike's Catalogs                            NIKE-00044799   NIKE-00044799
36   Samples of Nike's Catalogs                            NIKE-00044800   NIKE-00044800
36   Samples of Nike's Catalogs                            NIKE-00044801   NIKE-00044801
36   Samples of Nike's Catalogs                            NIKE-00044802   NIKE-00044802
36   Samples of Nike's Catalogs                            NIKE-00044803   NIKE-00044803
36   Samples of Nike's Catalogs                            NIKE-00044804   NIKE-00044804
36   Samples of Nike's Catalogs                            NIKE-00044805   NIKE-00044805
36   Samples of Nike's Catalogs                            NIKE-00044806   NIKE-00044806
36   Samples of Nike's Catalogs                            NIKE-00044807   NIKE-00044807
36   Samples of Nike's Catalogs                            NIKE-00044808   NIKE-00044808
36   Samples of Nike's Catalogs                            NIKE-00044809   NIKE-00044809
36   Samples of Nike's Catalogs                            NIKE-00044810   NIKE-00044810
36   Samples of Nike's Catalogs                            NIKE-00044811   NIKE-00044811
36   Samples of Nike's Catalogs                            NIKE-00044812   NIKE-00044812
36   Samples of Nike's Catalogs                            NIKE-00044813   NIKE-00044813
36   Samples of Nike's Catalogs                            NIKE-00044814   NIKE-00044814
36   Samples of Nike's Catalogs                            NIKE-00044815   NIKE-00044815
36   Samples of Nike's Catalogs                            NIKE-00044816   NIKE-00044816
36   Samples of Nike's Catalogs                            NIKE-00044817   NIKE-00044817
36   Samples of Nike's Catalogs                            NIKE-00044818   NIKE-00044818
36   Samples of Nike's Catalogs                            NIKE-00044819   NIKE-00044819
36   Samples of Nike's Catalogs                            NIKE-00044820   NIKE-00044820
36   Samples of Nike's Catalogs                            NIKE-00044821   NIKE-00044821
36   Samples of Nike's Catalogs                            NIKE-00044822   NIKE-00044822
                                  Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 13 of 21


36   Samples of Nike's Catalogs                            NIKE-00044823   NIKE-00044823
36   Samples of Nike's Catalogs                            NIKE-00044824   NIKE-00044824
36   Samples of Nike's Catalogs                            NIKE-00044825   NIKE-00044825
36   Samples of Nike's Catalogs                            NIKE-00044826   NIKE-00044826
36   Samples of Nike's Catalogs                            NIKE-00044827   NIKE-00044827
36   Samples of Nike's Catalogs                            NIKE-00044828   NIKE-00044828
36   Samples of Nike's Catalogs                            NIKE-00044829   NIKE-00044829
36   Samples of Nike's Catalogs                            NIKE-00044830   NIKE-00044830
36   Samples of Nike's Catalogs                            NIKE-00044831   NIKE-00044831
36   Samples of Nike's Catalogs                            NIKE-00044832   NIKE-00044832
36   Samples of Nike's Catalogs                            NIKE-00044833   NIKE-00044833
36   Samples of Nike's Catalogs                            NIKE-00044834   NIKE-00044834
36   Samples of Nike's Catalogs                            NIKE-00044835   NIKE-00044835
36   Samples of Nike's Catalogs                            NIKE-00044836   NIKE-00044836
36   Samples of Nike's Catalogs                            NIKE-00044837   NIKE-00044837
36   Samples of Nike's Catalogs                            NIKE-00044838   NIKE-00044838
36   Samples of Nike's Catalogs                            NIKE-00044839   NIKE-00044839
36   Samples of Nike's Catalogs                            NIKE-00044840   NIKE-00044840
36   Samples of Nike's Catalogs                            NIKE-00044841   NIKE-00044841
36   Samples of Nike's Catalogs                            NIKE-00044843   NIKE-00044843
36   Samples of Nike's Catalogs                            NIKE-00044844   NIKE-00044844
36   Samples of Nike's Catalogs                            NIKE-00044845   NIKE-00044845
36   Samples of Nike's Catalogs                            NIKE-00044846   NIKE-00044846
36   Samples of Nike's Catalogs                            NIKE-00044847   NIKE-00044847
36   Samples of Nike's Catalogs                            NIKE-00044848   NIKE-00044848
36   Samples of Nike's Catalogs                            NIKE-00044849   NIKE-00044849
36   Samples of Nike's Catalogs                            NIKE-00044850   NIKE-00044850
36   Samples of Nike's Catalogs                            NIKE-00044851   NIKE-00044851
36   Samples of Nike's Catalogs                            NIKE-00044852   NIKE-00044852
36   Samples of Nike's Catalogs                            NIKE-00044853   NIKE-00044853
36   Samples of Nike's Catalogs                            NIKE-00044854   NIKE-00044854
36   Samples of Nike's Catalogs                            NIKE-00044855   NIKE-00044855
36   Samples of Nike's Catalogs                            NIKE-00044856   NIKE-00044856
36   Samples of Nike's Catalogs                            NIKE-00044857   NIKE-00044857
36   Samples of Nike's Catalogs                            NIKE-00044858   NIKE-00044858
36   Samples of Nike's Catalogs                            NIKE-00044859   NIKE-00044859
36   Samples of Nike's Catalogs                            NIKE-00044860   NIKE-00044860
36   Samples of Nike's Catalogs                            NIKE-00044861   NIKE-00044861
36   Samples of Nike's Catalogs                            NIKE-00044862   NIKE-00044862
36   Samples of Nike's Catalogs                            NIKE-00044863   NIKE-00044863
36   Samples of Nike's Catalogs                            NIKE-00044864   NIKE-00044864
36   Samples of Nike's Catalogs                            NIKE-00044866   NIKE-00044866
36   Samples of Nike's Catalogs                            NIKE-00044867   NIKE-00044867
36   Samples of Nike's Catalogs                            NIKE-00044868   NIKE-00044868
36   Samples of Nike's Catalogs                            NIKE-00044869   NIKE-00044869
36   Samples of Nike's Catalogs                            NIKE-00044870   NIKE-00044870
36   Samples of Nike's Catalogs                            NIKE-00044871   NIKE-00044871
36   Samples of Nike's Catalogs                            NIKE-00044872   NIKE-00044872
36   Samples of Nike's Catalogs                            NIKE-00044873   NIKE-00044873
36   Samples of Nike's Catalogs                            NIKE-00044874   NIKE-00044874
36   Samples of Nike's Catalogs                            NIKE-00044875   NIKE-00044875
36   Samples of Nike's Catalogs                            NIKE-00044877   NIKE-00044877
36   Samples of Nike's Catalogs                            NIKE-00044878   NIKE-00044878
36   Samples of Nike's Catalogs                            NIKE-00044879   NIKE-00044879
36   Samples of Nike's Catalogs                            NIKE-00044880   NIKE-00044880
36   Samples of Nike's Catalogs                            NIKE-00044881   NIKE-00044881
36   Samples of Nike's Catalogs                            NIKE-00044882   NIKE-00044882
36   Samples of Nike's Catalogs                            NIKE-00044883   NIKE-00044883
36   Samples of Nike's Catalogs                            NIKE-00044884   NIKE-00044884
36   Samples of Nike's Catalogs                            NIKE-00044885   NIKE-00044885
36   Samples of Nike's Catalogs                            NIKE-00044886   NIKE-00044886
36   Samples of Nike's Catalogs                            NIKE-00044887   NIKE-00044887
36   Samples of Nike's Catalogs                            NIKE-00044888   NIKE-00044888
36   Samples of Nike's Catalogs                            NIKE-00044889   NIKE-00044889
36   Samples of Nike's Catalogs                            NIKE-00044890   NIKE-00044890
36   Samples of Nike's Catalogs                            NIKE-00044891   NIKE-00044891
36   Samples of Nike's Catalogs                            NIKE-00044894   NIKE-00044894
36   Samples of Nike's Catalogs                            NIKE-00044895   NIKE-00044895
36   Samples of Nike's Catalogs                            NIKE-00044896   NIKE-00044896
36   Samples of Nike's Catalogs                            NIKE-00044897   NIKE-00044897
36   Samples of Nike's Catalogs                            NIKE-00044898   NIKE-00044898
36   Samples of Nike's Catalogs                            NIKE-00044899   NIKE-00044899
36   Samples of Nike's Catalogs                            NIKE-00044900   NIKE-00044900
36   Samples of Nike's Catalogs                            NIKE-00044901   NIKE-00044901
36   Samples of Nike's Catalogs                            NIKE-00044902   NIKE-00044902
36   Samples of Nike's Catalogs                            NIKE-00044904   NIKE-00044904
36   Samples of Nike's Catalogs                            NIKE-00044905   NIKE-00044905
                                  Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 14 of 21


36   Samples of Nike's Catalogs                            NIKE-00044906   NIKE-00044906
36   Samples of Nike's Catalogs                            NIKE-00044907   NIKE-00044907
36   Samples of Nike's Catalogs                            NIKE-00044908   NIKE-00044908
36   Samples of Nike's Catalogs                            NIKE-00044909   NIKE-00044909
36   Samples of Nike's Catalogs                            NIKE-00044912   NIKE-00044912
36   Samples of Nike's Catalogs                            NIKE-00044913   NIKE-00044913
36   Samples of Nike's Catalogs                            NIKE-00044914   NIKE-00044914
36   Samples of Nike's Catalogs                            NIKE-00044915   NIKE-00044915
36   Samples of Nike's Catalogs                            NIKE-00044916   NIKE-00044916
36   Samples of Nike's Catalogs                            NIKE-00044917   NIKE-00044917
36   Samples of Nike's Catalogs                            NIKE-00044918   NIKE-00044918
36   Samples of Nike's Catalogs                            NIKE-00044919   NIKE-00044919
36   Samples of Nike's Catalogs                            NIKE-00044921   NIKE-00044921
36   Samples of Nike's Catalogs                            NIKE-00044922   NIKE-00044922
36   Samples of Nike's Catalogs                            NIKE-00044923   NIKE-00044923
36   Samples of Nike's Catalogs                            NIKE-00044924   NIKE-00044924
36   Samples of Nike's Catalogs                            NIKE-00044925   NIKE-00044925
36   Samples of Nike's Catalogs                            NIKE-00044926   NIKE-00044926
36   Samples of Nike's Catalogs                            NIKE-00044927   NIKE-00044927
36   Samples of Nike's Catalogs                            NIKE-00044928   NIKE-00044928
36   Samples of Nike's Catalogs                            NIKE-00044929   NIKE-00044929
36   Samples of Nike's Catalogs                            NIKE-00044930   NIKE-00044930
36   Samples of Nike's Catalogs                            NIKE-00044931   NIKE-00044931
36   Samples of Nike's Catalogs                            NIKE-00044932   NIKE-00044932
36   Samples of Nike's Catalogs                            NIKE-00044936   NIKE-00044936
36   Samples of Nike's Catalogs                            NIKE-00044938   NIKE-00044938
36   Samples of Nike's Catalogs                            NIKE-00044939   NIKE-00044939
36   Samples of Nike's Catalogs                            NIKE-00044940   NIKE-00044940
36   Samples of Nike's Catalogs                            NIKE-00044941   NIKE-00044941
36   Samples of Nike's Catalogs                            NIKE-00044942   NIKE-00044942
36   Samples of Nike's Catalogs                            NIKE-00044943   NIKE-00044943
36   Samples of Nike's Catalogs                            NIKE-00044944   NIKE-00044944
36   Samples of Nike's Catalogs                            NIKE-00044945   NIKE-00044945
36   Samples of Nike's Catalogs                            NIKE-00044946   NIKE-00044946
36   Samples of Nike's Catalogs                            NIKE-00044947   NIKE-00044947
36   Samples of Nike's Catalogs                            NIKE-00044948   NIKE-00044948
36   Samples of Nike's Catalogs                            NIKE-00044949   NIKE-00044949
36   Samples of Nike's Catalogs                            NIKE-00044950   NIKE-00044950
36   Samples of Nike's Catalogs                            NIKE-00044951   NIKE-00044951
36   Samples of Nike's Catalogs                            NIKE-00044952   NIKE-00044952
36   Samples of Nike's Catalogs                            NIKE-00044953   NIKE-00044953
36   Samples of Nike's Catalogs                            NIKE-00044954   NIKE-00044954
36   Samples of Nike's Catalogs                            NIKE-00044955   NIKE-00044955
36   Samples of Nike's Catalogs                            NIKE-00044956   NIKE-00044956
36   Samples of Nike's Catalogs                            NIKE-00044957   NIKE-00044957
36   Samples of Nike's Catalogs                            NIKE-00044958   NIKE-00044958
36   Samples of Nike's Catalogs                            NIKE-00044959   NIKE-00044959
36   Samples of Nike's Catalogs                            NIKE-00044960   NIKE-00044960
36   Samples of Nike's Catalogs                            NIKE-00044961   NIKE-00044961
36   Samples of Nike's Catalogs                            NIKE-00044962   NIKE-00044962
36   Samples of Nike's Catalogs                            NIKE-00044963   NIKE-00044963
36   Samples of Nike's Catalogs                            NIKE-00044964   NIKE-00044964
36   Samples of Nike's Catalogs                            NIKE-00044965   NIKE-00044965
36   Samples of Nike's Catalogs                            NIKE-00044966   NIKE-00044966
36   Samples of Nike's Catalogs                            NIKE-00044967   NIKE-00044967
36   Samples of Nike's Catalogs                            NIKE-00044968   NIKE-00044968
36   Samples of Nike's Catalogs                            NIKE-00044969   NIKE-00044969
36   Samples of Nike's Catalogs                            NIKE-00044970   NIKE-00044970
36   Samples of Nike's Catalogs                            NIKE-00044971   NIKE-00044971
36   Samples of Nike's Catalogs                            NIKE-00044972   NIKE-00044972
36   Samples of Nike's Catalogs                            NIKE-00044973   NIKE-00044973
36   Samples of Nike's Catalogs                            NIKE-00044974   NIKE-00044974
36   Samples of Nike's Catalogs                            NIKE-00044975   NIKE-00044975
36   Samples of Nike's Catalogs                            NIKE-00044976   NIKE-00044976
36   Samples of Nike's Catalogs                            NIKE-00044977   NIKE-00044977
36   Samples of Nike's Catalogs                            NIKE-00044978   NIKE-00044978
36   Samples of Nike's Catalogs                            NIKE-00044979   NIKE-00044979
36   Samples of Nike's Catalogs                            NIKE-00044980   NIKE-00044980
36   Samples of Nike's Catalogs                            NIKE-00044981   NIKE-00044981
36   Samples of Nike's Catalogs                            NIKE-00044982   NIKE-00044982
36   Samples of Nike's Catalogs                            NIKE-00044984   NIKE-00044984
36   Samples of Nike's Catalogs                            NIKE-00044985   NIKE-00044985
36   Samples of Nike's Catalogs                            NIKE-00044986   NIKE-00044986
36   Samples of Nike's Catalogs                            NIKE-00044987   NIKE-00044987
36   Samples of Nike's Catalogs                            NIKE-00044988   NIKE-00044988
36   Samples of Nike's Catalogs                            NIKE-00044989   NIKE-00044989
36   Samples of Nike's Catalogs                            NIKE-00044990   NIKE-00044990
                                  Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 15 of 21


36   Samples of Nike's Catalogs                            NIKE-00044991   NIKE-00044991
36   Samples of Nike's Catalogs                            NIKE-00044992   NIKE-00044992
36   Samples of Nike's Catalogs                            NIKE-00044993   NIKE-00044993
36   Samples of Nike's Catalogs                            NIKE-00044994   NIKE-00044994
36   Samples of Nike's Catalogs                            NIKE-00044995   NIKE-00044995
36   Samples of Nike's Catalogs                            NIKE-00044996   NIKE-00044996
36   Samples of Nike's Catalogs                            NIKE-00044997   NIKE-00044997
36   Samples of Nike's Catalogs                            NIKE-00044998   NIKE-00044998
36   Samples of Nike's Catalogs                            NIKE-00044999   NIKE-00044999
36   Samples of Nike's Catalogs                            NIKE-00045000   NIKE-00045000
36   Samples of Nike's Catalogs                            NIKE-00045001   NIKE-00045001
36   Samples of Nike's Catalogs                            NIKE-00045002   NIKE-00045002
36   Samples of Nike's Catalogs                            NIKE-00045003   NIKE-00045003
36   Samples of Nike's Catalogs                            NIKE-00045004   NIKE-00045004
36   Samples of Nike's Catalogs                            NIKE-00045005   NIKE-00045005
36   Samples of Nike's Catalogs                            NIKE-00045006   NIKE-00045006
36   Samples of Nike's Catalogs                            NIKE-00045007   NIKE-00045007
36   Samples of Nike's Catalogs                            NIKE-00045008   NIKE-00045008
36   Samples of Nike's Catalogs                            NIKE-00045009   NIKE-00045009
36   Samples of Nike's Catalogs                            NIKE-00045010   NIKE-00045010
36   Samples of Nike's Catalogs                            NIKE-00045011   NIKE-00045011
36   Samples of Nike's Catalogs                            NIKE-00045012   NIKE-00045012
36   Samples of Nike's Catalogs                            NIKE-00045013   NIKE-00045013
36   Samples of Nike's Catalogs                            NIKE-00045014   NIKE-00045014
36   Samples of Nike's Catalogs                            NIKE-00045015   NIKE-00045015
36   Samples of Nike's Catalogs                            NIKE-00045016   NIKE-00045016
36   Samples of Nike's Catalogs                            NIKE-00045017   NIKE-00045017
36   Samples of Nike's Catalogs                            NIKE-00045018   NIKE-00045018
36   Samples of Nike's Catalogs                            NIKE-00045019   NIKE-00045019
36   Samples of Nike's Catalogs                            NIKE-00045020   NIKE-00045020
36   Samples of Nike's Catalogs                            NIKE-00045021   NIKE-00045021
36   Samples of Nike's Catalogs                            NIKE-00045022   NIKE-00045022
36   Samples of Nike's Catalogs                            NIKE-00045023   NIKE-00045023
36   Samples of Nike's Catalogs                            NIKE-00045024   NIKE-00045024
36   Samples of Nike's Catalogs                            NIKE-00045025   NIKE-00045025
36   Samples of Nike's Catalogs                            NIKE-00045026   NIKE-00045026
36   Samples of Nike's Catalogs                            NIKE-00045027   NIKE-00045027
36   Samples of Nike's Catalogs                            NIKE-00045028   NIKE-00045028
36   Samples of Nike's Catalogs                            NIKE-00045029   NIKE-00045029
36   Samples of Nike's Catalogs                            NIKE-00045030   NIKE-00045030
36   Samples of Nike's Catalogs                            NIKE-00045031   NIKE-00045031
36   Samples of Nike's Catalogs                            NIKE-00045032   NIKE-00045032
36   Samples of Nike's Catalogs                            NIKE-00045033   NIKE-00045033
36   Samples of Nike's Catalogs                            NIKE-00045034   NIKE-00045034
36   Samples of Nike's Catalogs                            NIKE-00045035   NIKE-00045035
36   Samples of Nike's Catalogs                            NIKE-00045036   NIKE-00045036
36   Samples of Nike's Catalogs                            NIKE-00045037   NIKE-00045037
36   Samples of Nike's Catalogs                            NIKE-00045038   NIKE-00045038
36   Samples of Nike's Catalogs                            NIKE-00045039   NIKE-00045039
36   Samples of Nike's Catalogs                            NIKE-00045040   NIKE-00045040
36   Samples of Nike's Catalogs                            NIKE-00045041   NIKE-00045041
36   Samples of Nike's Catalogs                            NIKE-00045046   NIKE-00045046
36   Samples of Nike's Catalogs                            NIKE-00045047   NIKE-00045047
36   Samples of Nike's Catalogs                            NIKE-00045048   NIKE-00045048
36   Samples of Nike's Catalogs                            NIKE-00045049   NIKE-00045049
36   Samples of Nike's Catalogs                            NIKE-00045050   NIKE-00045050
36   Samples of Nike's Catalogs                            NIKE-00045051   NIKE-00045051
36   Samples of Nike's Catalogs                            NIKE-00045052   NIKE-00045052
36   Samples of Nike's Catalogs                            NIKE-00045053   NIKE-00045053
36   Samples of Nike's Catalogs                            NIKE-00045054   NIKE-00045054
36   Samples of Nike's Catalogs                            NIKE-00045055   NIKE-00045055
36   Samples of Nike's Catalogs                            NIKE-00045056   NIKE-00045056
36   Samples of Nike's Catalogs                            NIKE-00045057   NIKE-00045057
36   Samples of Nike's Catalogs                            NIKE-00045058   NIKE-00045058
36   Samples of Nike's Catalogs                            NIKE-00045059   NIKE-00045059
36   Samples of Nike's Catalogs                            NIKE-00045060   NIKE-00045060
36   Samples of Nike's Catalogs                            NIKE-00045061   NIKE-00045061
36   Samples of Nike's Catalogs                            NIKE-00045062   NIKE-00045062
36   Samples of Nike's Catalogs                            NIKE-00045063   NIKE-00045063
36   Samples of Nike's Catalogs                            NIKE-00045064   NIKE-00045064
36   Samples of Nike's Catalogs                            NIKE-00045065   NIKE-00045065
36   Samples of Nike's Catalogs                            NIKE-00045066   NIKE-00045066
36   Samples of Nike's Catalogs                            NIKE-00045067   NIKE-00045067
36   Samples of Nike's Catalogs                            NIKE-00045068   NIKE-00045068
36   Samples of Nike's Catalogs                            NIKE-00045069   NIKE-00045069
36   Samples of Nike's Catalogs                            NIKE-00045070   NIKE-00045070
36   Samples of Nike's Catalogs                            NIKE-00045071   NIKE-00045071
                                        Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 16 of 21


36      Samples of Nike's Catalogs                                                             NIKE-00045072    NIKE-00045072
36      Samples of Nike's Catalogs                                                             NIKE-00045073    NIKE-00045073
36      Samples of Nike's Catalogs                                                             NIKE-00045074    NIKE-00045074
36      Samples of Nike's Catalogs                                                             NIKE-00045075    NIKE-00045075
36      Samples of Nike's Catalogs                                                             NIKE-00045076    NIKE-00045076
36      Samples of Nike's Catalogs                                                             NIKE-00045077    NIKE-00045077
36      Samples of Nike's Catalogs                                                             NIKE-00045078    NIKE-00045078
36      Samples of Nike's Catalogs                                                             NIKE-00045079    NIKE-00045079
36      Samples of Nike's Catalogs                                                             NIKE-00045080    NIKE-00045080
36      Samples of Nike's Catalogs                                                             NIKE-00045081    NIKE-00045081
36      Samples of Nike's Catalogs                                                             NIKE-00045082    NIKE-00045082
36      Samples of Nike's Catalogs                                                             NIKE-00045087    NIKE-00045087
36      Samples of Nike's Catalogs                                                             NIKE-00045088    NIKE-00045088
36      Samples of Nike's Catalogs                                                             NIKE-00045089    NIKE-00045089
36      Samples of Nike's Catalogs                                                             NIKE-00045090    NIKE-00045090
36      Samples of Nike's Catalogs                                                             NIKE-00045091    NIKE-00045091
36      Samples of Nike's Catalogs                                                             NIKE-00045092    NIKE-00045092
36      Samples of Nike's Catalogs                                                             NIKE-00045093    NIKE-00045093
36      Samples of Nike's Catalogs                                                             NIKE-00045094    NIKE-00045094
36      Samples of Nike's Catalogs                                                             NIKE-00045095    NIKE-00045095
36      Samples of Nike's Catalogs                                                             NIKE-00045096    NIKE-00045096
36      Samples of Nike's Catalogs                                                             NIKE-00045097    NIKE-00045097
36      Samples of Nike's Catalogs                                                             NIKE-00045098    NIKE-00045098
36      Samples of Nike's Catalogs                                                             NIKE-00045099    NIKE-00045099
36      Samples of Nike's Catalogs                                                             NIKE-00045100    NIKE-00045100
36      Samples of Nike's Catalogs                                                             NIKE-00045101    NIKE-00045101
36      Samples of Nike's Catalogs                                                             NIKE-00045102    NIKE-00045102
36      Samples of Nike's Catalogs                                                             NIKE-00045103    NIKE-00045103
36      Samples of Nike's Catalogs                                                             NIKE-00045104    NIKE-00045104
36      Samples of Nike's Catalogs                                                             NIKE-00045105    NIKE-00045105
36      Samples of Nike's Catalogs                                                             NIKE-00045106    NIKE-00045106
36      Samples of Nike's Catalogs                                                             NIKE-00045107    NIKE-00045107
36      Samples of Nike's Catalogs                                                             NIKE-00045108    NIKE-00045108
36      Samples of Nike's Catalogs                                                             NIKE-00045112    NIKE-00045112
36      Samples of Nike's Catalogs                                                             NIKE-00045113    NIKE-00045113
36      Samples of Nike's Catalogs                                                             NIKE-00045114    NIKE-00045114
36      Samples of Nike's Catalogs                                                             NIKE-00045115    NIKE-00045115
36      Samples of Nike's Catalogs                                                             NIKE-00045116    NIKE-00045116
36      Samples of Nike's Catalogs                                                             NIKE-00045117    NIKE-00045117
36      Samples of Nike's Catalogs                                                             NIKE-00045118    NIKE-00045118
36      Samples of Nike's Catalogs                                                             NIKE-00045119    NIKE-00045119
36      Samples of Nike's Catalogs                                                             NIKE-00045120    NIKE-00045120
36      Samples of Nike's Catalogs                                                             NIKE-00045121    NIKE-00045121
36      Samples of Nike's Catalogs                                                             NIKE-00045122    NIKE-00045122
36      Samples of Nike's Catalogs                                                             NIKE-00045123    NIKE-00045123
36      Samples of Nike's Catalogs                                                             NIKE-00045124    NIKE-00045124
36      Samples of Nike's Catalogs                                                             NIKE-00045125    NIKE-00045125
36      Samples of Nike's Catalogs                                                             NIKE-00045126    NIKE-00045126
36      Samples of Nike's Catalogs                                                             NIKE-00045127    NIKE-00045127
36      Samples of Nike's Catalogs                                                             NIKE-00045128    NIKE-00045128
36      Samples of Nike's Catalogs                                                             NIKE-00045129    NIKE-00045129
36      Samples of Nike's Catalogs                                                             NIKE-00045130    NIKE-00045130
36      Samples of Nike's Catalogs                                                             NIKE-00045131    NIKE-00045131
36      Samples of Nike's Catalogs                                                             NIKE-00045132    NIKE-00045132
36      Samples of Nike's Catalogs                                                             NIKE-00045133    NIKE-00045133
36      Samples of Nike's Catalogs                                                             NIKE-00045134    NIKE-00045134
36      Samples of Nike's Catalogs                                                             NIKE-00045135    NIKE-00045135
36      Samples of Nike's Catalogs                                                             NIKE-00045136    NIKE-00045136
36      Samples of Nike's Catalogs                                                             NIKE-00045137    NIKE-00045137
36      Samples of Nike's Catalogs                                                             NIKE-00045138    NIKE-00045138
36      Samples of Nike's Catalogs                                                             NIKE-00045139    NIKE-00045139
36      Samples of Nike's Catalogs                                                             NIKE-00045141    NIKE-00045141
36      Samples of Nike's Catalogs                                                             NIKE-00045142    NIKE-00045142
36      Samples of Nike's Catalogs                                                             NIKE-00045143    NIKE-00045143
36      Samples of Nike's Catalogs                                                             NIKE-00045144    NIKE-00045144
36      Samples of Nike's Catalogs                                                             NIKE-00045145    NIKE-00045145
36      Samples of Nike's Catalogs                                                             NIKE-00045146    NIKE-00045146
36      Samples of Nike's Catalogs                                                             NIKE-00045147    NIKE-00045147
36      Samples of Nike's Catalogs                                                             NIKE-00045148    NIKE-00045148
36      Samples of Nike's Catalogs                                                             NIKE-00045149    NIKE-00045149
36      Samples of Nike's Catalogs                                                             NIKE-00045150    NIKE-00045150
36      Samples of Nike's Catalogs                                                             NIKE-00045151    NIKE-00045151
36      Samples of Nike's Catalogs                                                             NIKE-00045152    NIKE-00045152
36      Samples of Nike's Catalogs                                                             NIKE-00045153    NIKE-00045153
                                              ho15_air_jordan_stay_cool_compression_graphic_men
37 a    Samples of Nike's Tech Sheets         s_tights_M_687840_en.pdf                          NIKE-00044523   NIKE-00044523
                                              sp16_nike_pro_cool_compression_boys_tights_B_726
37 aa   Samples of Nike's Tech Sheets         464_en.pdf                                        NIKE-00046031   NIKE-00046031
                                          Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 17 of 21

                                                ho16_boys_nike_pro_cool_compression_tight_B_7264
37 ab     Samples of Nike's Tech Sheets         65_en.pdf                                             NIKE-00045973   NIKE-00045973
                                                ho15_nike_pro_cool_compression_6_mens_shorts_M_
37 ac     Samples of Nike's Tech Sheets         728049_en.pdf                                         NIKE-00045901   NIKE-00045901
                                                fa15_nike_pro_kd_cool_compression_boys_tights_B_7
37 ad     Samples of Nike's Tech Sheets         29269_en.pdf                                          NIKE-00042192   NIKE-00042192
                                                sp16_nike_pro_cool_kd_compression_boys_tights_B_7
37 ad     Samples of Nike's Tech Sheets         29269_en.pdf                                          NIKE-00045998   NIKE-00045998
                                                fa15_nike_pro_kd_cool_compression_boys_tights_B_7
37 ad     Samples of Nike's Tech Sheets         29269_en.pdf                                          NIKE-00046034   NIKE-00046034
                                                ho15_nike_pro_lebron_cool_compression_boys_tights_
37 ae     Samples of Nike's Tech Sheets         B_729273_en.pdf                                       NIKE-00042167   NIKE-00042167
                                                ho15_nike_pro_lebron_cool_compression_boys_tights_
37 ae     Samples of Nike's Tech Sheets         B_729273_en.pdf                                       NIKE-00046027   NIKE-00046027
                                                ho16_boys_nike_pro_cool_compression_short_B_8046
37 af     Samples of Nike's Tech Sheets         55_en.pdf                                             NIKE-00045996   NIKE-00045996
                                                fa15_nike_pro_cool_compression_9_mens_training_sh
37   ag   Samples of Nike's Tech Sheets         orts_M_703086_en.pdf                                  NIKE-00045945   NIKE-00045945
37   ah   Samples of Nike's Tech Sheets                                                               NIKE-00044658   NIKE-00044658
37   ai   Samples of Nike's Tech Sheets                                                               NIKE-00044679   NIKE-00044679
37   aj   Samples of Nike's Tech Sheets                                                               NIKE-00044792   NIKE-00044792
37   ak   Samples of Nike's Tech Sheets                                                               NIKE-00045150   NIKE-00045150
37   al   Samples of Nike's Tech Sheets                                                               NIKE-00045151   NIKE-00045151
37   am   Samples of Nike's Tech Sheets                                                               NIKE-00045152   NIKE-00045152
37   an   Samples of Nike's Tech Sheets                                                               NIKE-00045153   NIKE-00045153
                                                ho15_nike_pro_cool_compression_mens_short-
37 b      Samples of Nike's Tech Sheets         sleeve_shirt_M_703094_en.pdf                          NIKE-00042205   NIKE-00042205
                                                sp16_nike_pro_cool_compression_mens_short-
37 b      Samples of Nike's Tech Sheets         sleeve_shirt_M_703094_en.pdf                          NIKE-00046036   NIKE-00046036
                                                ho15_nike_pro_cool_compression_mens_long-
37 c      Samples of Nike's Tech Sheets         sleeve_shirt_M_703088_en.pdf                          NIKE-00042207   NIKE-00042207
                                                fa15_nike_pro_combat_cool_compression_mens_tank
37 d      Samples of Nike's Tech Sheets         _M_703096_en.pdf                                      NIKE-00042200   NIKE-00042200
                                                su15_jordan_stay_cool_compression_flight_weight_sh
37 e      Samples of Nike's Tech Sheets         orts_M_642350_en.pdf                                  NIKE-00042159   NIKE-00042159
                                                sp15_jordan_stay_cool_compression_flight_weight_sh
37 e      Samples of Nike's Tech Sheets         orts_M_642350_en.pdf                                  NIKE-00042180   NIKE-00042180
                                                ho15_jordan_stay_cool_compression_flight_weight_sh
37 e      Samples of Nike's Tech Sheets         orts_M_642350_en.pdf                                  NIKE-00042197   NIKE-00042197
                                                su15_jordan_stay_cool_compression_flight_weight_sh
37 e      Samples of Nike's Tech Sheets         orts_M_642350_en-1.pdf                                NIKE-00042201   NIKE-00042201
                                                fa15_jordan_stay_cool_compression_flight_weight_me
37 e      Samples of Nike's Tech Sheets         ns_shorts_M_642350_en_090186ab805f32b8.pdf            NIKE-00042215   NIKE-00042215
                                                ho15_jordan_stay_cool_compression_flight_weight_sh
37 e      Samples of Nike's Tech Sheets         orts_M_642350_en.pdf                                  NIKE-00044541   NIKE-00044541
                                                su15_jordan_stay_cool_compression_flight_weight_sh
37 e      Samples of Nike's Tech Sheets         orts_M_642350_en.pdf                                  NIKE-00045965   NIKE-00045965
                                                fa15_jordan_stay_cool_compression_flight_weight_me
37 e      Samples of Nike's Tech Sheets         ns_shorts_M_642350_en.pdf                             NIKE-00046059   NIKE-00046059
                                                ho15_jordan_stay_cool_compression_flight_weight_sh
37 e      Samples of Nike's Tech Sheets         orts_M_642350_en.pdf                                  NIKE-00046060   NIKE-00046060
                                                sp15_jordan_stay_cool_compression_flight_weight_sh
37 e      Samples of Nike's Tech Sheets         orts_M_642350_en.pdf                                  NIKE-00046063   NIKE-00046063
                                                ho15_jordan_stay_cool_compression_6_shorts_M_642
37 f      Samples of Nike's Tech Sheets         351_en.pdf                                            NIKE-00042160   NIKE-00042160
                                                sp15_jordan_stay_cool_compression_6_shorts_M_642
37 f      Samples of Nike's Tech Sheets         351_en_090186ab805a0269.pdf                           NIKE-00042163   NIKE-00042163
                                                fa15_jordan_stay_cool_compression_6_mens_shorts_
37 f      Samples of Nike's Tech Sheets         M_642351_en_090186ab80618a37.pdf                      NIKE-00042176   NIKE-00042176
                                                su15_jordan_stay_cool_compression_6_shorts_M_642
37 f      Samples of Nike's Tech Sheets         351_en.pdf                                            NIKE-00042187   NIKE-00042187
                                                su15_jordan_stay_cool_compression_6_shorts_M_642
37 f      Samples of Nike's Tech Sheets         351_en-1.pdf                                          NIKE-00042208   NIKE-00042208
                                                fa15_jordan_stay_cool_compression_6_mens_shorts_
37 f      Samples of Nike's Tech Sheets         M_642351_en.pdf                                       NIKE-00044515   NIKE-00044515
                                                ho15_jordan_stay_cool_compression_6_shorts_M_642
37 f      Samples of Nike's Tech Sheets         351_en.pdf                                            NIKE-00044522   NIKE-00044522
                                                su15_jordan_stay_cool_compression_6_shorts_M_642
37 f      Samples of Nike's Tech Sheets         351_en.pdf                                            NIKE-00044531   NIKE-00044531
                                                fa15_jordan_stay_cool_compression_6_mens_shorts_
37 f      Samples of Nike's Tech Sheets         M_642351_en.pdf                                       NIKE-00045959   NIKE-00045959
                                                su15_jordan_stay_cool_compression_6_shorts_M_642
37 f      Samples of Nike's Tech Sheets         351_en.pdf                                            NIKE-00046032   NIKE-00046032
                                                fa15_jordan_stay_cool_compression_flight_weight_tan
37 g      Samples of Nike's Tech Sheets         k_M_642352_en_090186ab805fc240.pdf                    NIKE-00042161   NIKE-00042161
                                                sp15_jordan_stay_cool_compression_flight_weight_tan
37 g      Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00042175   NIKE-00042175
                                                su15_jordan_stay_cool_compression_flight_weight_tan
37 g      Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00042184   NIKE-00042184
                                                ho15_jordan_stay_cool_compression_flight_weight_tan
37 g      Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00042190   NIKE-00042190
                                                su15_jordan_stay_cool_compression_flight_weight_tan
37 g      Samples of Nike's Tech Sheets         k_M_642352_en-1.pdf                                   NIKE-00042194   NIKE-00042194
                                                ho15_jordan_stay_cool_compression_flight_weight_tan
37 g      Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00044517   NIKE-00044517
                                       Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 18 of 21

                                             sp15_jordan_stay_cool_compression_flight_weight_tan
37 g   Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00044527   NIKE-00044527
                                             fa15_jordan_stay_cool_compression_flight_weight_tan
37 g   Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00044528   NIKE-00044528
                                             su15_jordan_stay_cool_compression_flight_weight_tan
37 g   Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00044538   NIKE-00044538
                                             ho15_jordan_stay_cool_compression_flight_weight_tan
37 g   Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00045967   NIKE-00045967
                                             fa15_jordan_stay_cool_compression_flight_weight_tan
37 g   Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00046025   NIKE-00046025
                                             su15_jordan_stay_cool_compression_flight_weight_tan
37 g   Samples of Nike's Tech Sheets         k_M_642352_en.pdf                                     NIKE-00046058   NIKE-00046058
                                             fa15_jordan_stay_cool_compression_tank_M_642354_
37 h   Samples of Nike's Tech Sheets         en_090186ab805f32ba.pdf                               NIKE-00042172   NIKE-00042172
                                             ho15_jordan_stay_cool_compression_tank_M_642354
37 h   Samples of Nike's Tech Sheets         _en.pdf                                               NIKE-00042179   NIKE-00042179
                                             sp15_jordan_stay_cool_compression_tank_M_642354
37 h   Samples of Nike's Tech Sheets         _en.pdf                                               NIKE-00042188   NIKE-00042188
                                             su15_jordan_stay_cool_compression_tank_M_642354
37 h   Samples of Nike's Tech Sheets         _en-1.pdf                                             NIKE-00042191   NIKE-00042191
                                             su15_jordan_stay_cool_compression_tank_M_642354
37 h   Samples of Nike's Tech Sheets         _en.pdf                                               NIKE-00042219   NIKE-00042219
                                             ho15_jordan_stay_cool_compression_tank_M_642354
37 h   Samples of Nike's Tech Sheets         _en.pdf                                               NIKE-00044521   NIKE-00044521
                                             su15_jordan_stay_cool_compression_tank_M_642354
37 h   Samples of Nike's Tech Sheets         _en.pdf                                               NIKE-00044524   NIKE-00044524
                                             fa15_jordan_stay_cool_compression_tank_M_642354_
37 h   Samples of Nike's Tech Sheets         en.pdf                                                NIKE-00044525   NIKE-00044525
                                             ho15_jordan_stay_cool_compression_tank_M_642354
37 h   Samples of Nike's Tech Sheets         _mx.pdf                                               NIKE-00044526   NIKE-00044526
                                             ho15_jordan_stay_cool_compression_tank_M_642354
37 h   Samples of Nike's Tech Sheets         _en.pdf                                               NIKE-00045989   NIKE-00045989
                                             su15_jordan_stay_cool_compression_tank_M_642354
37 h   Samples of Nike's Tech Sheets         _en.pdf                                               NIKE-00046010   NIKE-00046010
                                             ho15_air_jordan_stay_cool_compression_three-
37 i   Samples of Nike's Tech Sheets         quarter_mens_tights_M_687837_en.pdf                   NIKE-00044532   NIKE-00044532
                                             su15_jordan_stay_cool_compression_vii_tank_M_6831
37 j   Samples of Nike's Tech Sheets         34_en-1.pdf                                           NIKE-00042199   NIKE-00042199
                                             sp15_jordan_stay_cool_compression_vii_tank_M_6831
37 j   Samples of Nike's Tech Sheets         34_en_090186ab805a0265.pdf                            NIKE-00042204   NIKE-00042204
                                             su15_jordan_stay_cool_compression_vii_tank_M_6831
37 j   Samples of Nike's Tech Sheets         34_en.pdf                                             NIKE-00042213   NIKE-00042213
                                             su15_jordan_stay_cool_compression_vii_tank_M_6831
37 j   Samples of Nike's Tech Sheets         34_en.pdf                                             NIKE-00044514   NIKE-00044514
                                             sp15_jordan_stay_cool_compression_vii_tank_M_6831
37 j   Samples of Nike's Tech Sheets         34_en.pdf                                             NIKE-00044534   NIKE-00044534
                                             su15_jordan_stay_cool_compression_vii_tank_M_6831
37 j   Samples of Nike's Tech Sheets         34_en.pdf                                             NIKE-00045958   NIKE-00045958
                                             sp15_jordan_stay_cool_compression_vii_tank_M_6831
37 j   Samples of Nike's Tech Sheets         34_en.pdf                                             NIKE-00046049   NIKE-00046049
                                             ho15_air_jordan_stay_cool_compression_three-
37 k   Samples of Nike's Tech Sheets         quarter_mens_tights_M_687837_en 2.pdf                 NIKE-00045961   NIKE-00045961
                                             ho15_air_jordan_stay_cool_compression_three-
37 k   Samples of Nike's Tech Sheets         quarter_mens_tights_M_687837_en.pdf                   NIKE-00046046   NIKE-00046046
                                             ho15_air_jordan_stay_cool_compression_three-
37 l   Samples of Nike's Tech Sheets         quarter_mens_tights_M_687837_en.pdf                   NIKE-00042209   NIKE-00042209
                                             fa15_air_jordan_stay_cool_compression_graphic_men
37 m   Samples of Nike's Tech Sheets         s_tank_M_687839_en_090186ab805fc60e.pdf               NIKE-00042216   NIKE-00042216
                                             ho15_air_jordan_stay_cool_compression_graphic_men
37 m   Samples of Nike's Tech Sheets         s_tank_M_687839_en.pdf                                NIKE-00042217   NIKE-00042217
                                             fa15_air_jordan_stay_cool_compression_graphic_men
37 m   Samples of Nike's Tech Sheets         s_tank_M_687839_en.pdf                                NIKE-00044533   NIKE-00044533
                                             ho15_air_jordan_stay_cool_compression_graphic_men
37 m   Samples of Nike's Tech Sheets         s_tank_M_687839_en.pdf                                NIKE-00044537   NIKE-00044537
                                             fa15_air_jordan_stay_cool_compression_graphic_men
37 m   Samples of Nike's Tech Sheets         s_tank_M_687839_en.pdf                                NIKE-00046047   NIKE-00046047
                                             ho15_air_jordan_stay_cool_compression_graphic_men
37 m   Samples of Nike's Tech Sheets         s_tank_M_687839_en.pdf                                NIKE-00046055   NIKE-00046055
                                             ho15_air_jordan_stay_cool_compression_graphic_men
37 n   Samples of Nike's Tech Sheets         s_tights_M_687840_en.pdf                              NIKE-00042211   NIKE-00042211
                                             ho15_air_jordan_stay_cool_compression_graphic_men
37 n   Samples of Nike's Tech Sheets         s_tights_M_687840_en.pdf                              NIKE-00046000   NIKE-00046000
                                             fa15_nike_pro_cool_compression_6_mens_shorts_M_
37 o   Samples of Nike's Tech Sheets         703084_en_090186ab805f3202.pdf                        NIKE-00042173   NIKE-00042173
                                             fa15_nike_pro_cool_compression_6_mens_shorts_M_
37 o   Samples of Nike's Tech Sheets         703084_en.pdf                                         NIKE-00042210   NIKE-00042210
                                             ho15_nike_pro_cool_compression_6_mens_shorts_M_
37 o   Samples of Nike's Tech Sheets         703084_en.pdf                                         NIKE-00045883   NIKE-00045883
                                             su16_nike_pro_cool_compression_6_mens_shorts_M_
37 o   Samples of Nike's Tech Sheets         703084_en.pdf                                         NIKE-00045962   NIKE-00045962
                                             su15_nike_pro_cool_compression_9_mens_shorts_M_
37 p   Samples of Nike's Tech Sheets         703086_en.pdf                                         NIKE-00042162   NIKE-00042162
                                             sp16_nike_pro_cool_compression_9_mens_shorts_M_
37 p   Samples of Nike's Tech Sheets         703086_en.pdf                                         NIKE-00042169   NIKE-00042169
                                             ho15_nike_pro_cool_compression_9_mens_shorts_M_
37 p   Samples of Nike's Tech Sheets         703086_en.pdf                                         NIKE-00042174   NIKE-00042174
                                       Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 19 of 21

                                             fa15_nike_pro_cool_compression_9_mens_shorts_M_
37 p   Samples of Nike's Tech Sheets         703086_en.pdf                                       NIKE-00042182   NIKE-00042182
                                             fa15_nike_pro_cool_compression_9_mens_shorts_M_
37 p   Samples of Nike's Tech Sheets         703086_en_090186ab80618cad.pdf                      NIKE-00042214   NIKE-00042214
                                             ho15_nike_pro_cool_compression_9_mens_shorts_M_
37 p   Samples of Nike's Tech Sheets         703086_en.pdf                                       NIKE-00045954   NIKE-00045954
                                             su16_nike_pro_cool_compression_mens_long-
37 q   Samples of Nike's Tech Sheets         sleeve_shirt_M_703088_en.pdf                        NIKE-00042165   NIKE-00042165
                                             sp16_nike_pro_cool_compression_mens_long-
37 q   Samples of Nike's Tech Sheets         sleeve_shirt_M_703088_en.pdf                        NIKE-00042171   NIKE-00042171
                                             fa15_nike_pro_combat_cool_compression_mens_long-
37 q   Samples of Nike's Tech Sheets         sleeve_shirt_M_703088_en.pdf                        NIKE-00042177   NIKE-00042177
                                             fa15_nike_pro_combat_cool_compression_mens_long-
37 q   Samples of Nike's Tech Sheets         sleeve_shirt_M_703088_en_090186ab805f31f0.pdf       NIKE-00042220   NIKE-00042220
                                             fa15_nike_pro_combat_cool_compression_mens_long-
37 q   Samples of Nike's Tech Sheets         sleeve_shirt_M_703088_en.pdf                        NIKE-00045851   NIKE-00045851
                                             ho15_nike_pro_combat_cool_compression_mens_long-
37 q   Samples of Nike's Tech Sheets         sleeve_shirt_M_703088_en.pdf                        NIKE-00045909   NIKE-00045909
                                             fa15_nike_pro_cool_compression_mens_sleeveless_sh
37 r   Samples of Nike's Tech Sheets         irt_M_703092_en.pdf                                 NIKE-00042156   NIKE-00042156
                                             fa15_nike_pro_cool_compression_mens_sleeveless_sh
37 r   Samples of Nike's Tech Sheets         irt_M_703092_en_090186ab80618caa.pdf                NIKE-00042157   NIKE-00042157
                                             ho15_nike_pro_combat_cool_compression_mens_slee
37 r   Samples of Nike's Tech Sheets         veless_shirt_M_703092_en.pdf                        NIKE-00042158   NIKE-00042158
                                             sp16_nike_pro_cool_compression_mens_sleeveless_s
37 r   Samples of Nike's Tech Sheets         hirt_M_703092_en.pdf                                NIKE-00042181   NIKE-00042181
                                             fa15_nike_pro_cool_compression_mens_sleeveless_sh
37 r   Samples of Nike's Tech Sheets         irt_M_703092_en.pdf                                 NIKE-00045950   NIKE-00045950
                                             ho15_nike_pro_combat_cool_compression_mens_slee
37 r   Samples of Nike's Tech Sheets         veless_shirt_M_703092_en.pdf                        NIKE-00045956   NIKE-00045956
                                             sp16_nike_pro_cool_compression_mens_short-
37 s   Samples of Nike's Tech Sheets         sleeve_shirt_M_703094_en.pdf                        NIKE-00042178   NIKE-00042178
                                             fa15_nike_pro_combat_cool_compression_mens_short-
37 s   Samples of Nike's Tech Sheets         sleeve_shirt_M_703094_en_090186ab80618ca9.pdf       NIKE-00042195   NIKE-00042195
                                             fa15_nike_pro_combat_cool_compression_mens_short-
37 s   Samples of Nike's Tech Sheets         sleeve_shirt_M_703094_en_090186ab805f8c79.pdf       NIKE-00042198   NIKE-00042198
                                             ho15_nike_pro_cool_compression_mens_short-
37 s   Samples of Nike's Tech Sheets         sleeve_shirt_M_703094_en.pdf                        NIKE-00045912   NIKE-00045912
                                             fa15_nike_pro_combat_cool_compression_mens_short-
37 s   Samples of Nike's Tech Sheets         sleeve_shirt_M_703094_en.pdf                        NIKE-00045946   NIKE-00045946
                                             su16_nike_pro_cool_compression_mens_short-
37 s   Samples of Nike's Tech Sheets         sleeve_shirt_M_703094_en.pdf                        NIKE-00046045   NIKE-00046045
                                             ho15_nike_pro_cool_compression_mens_tank_M_703
37 t   Samples of Nike's Tech Sheets         096_en.pdf                                          NIKE-00042166   NIKE-00042166
                                             fa15_nike_pro_combat_cool_compression_mens_tank
37 t   Samples of Nike's Tech Sheets         _M_703096_en_090186ab805f31f2.pdf                   NIKE-00042183   NIKE-00042183
                                             sp16_nike_pro_cool_compression_mens_tank_M_703
37 t   Samples of Nike's Tech Sheets         096_en.pdf                                          NIKE-00042218   NIKE-00042218
                                             fa15_nike_pro_combat_cool_compression_mens_traini
37 t   Samples of Nike's Tech Sheets         ng_tank_M_703096_en.pdf                             NIKE-00045857   NIKE-00045857
                                             ho15_nike_pro_combat_cool_compression_mens_tank
37 t   Samples of Nike's Tech Sheets         _M_703096_en.pdf                                    NIKE-00045951   NIKE-00045951
                                             fa15_nike_pro_combat_cool_compression_mens_tight
37 u   Samples of Nike's Tech Sheets         s_M_703098_en.pdf                                   NIKE-00042164   NIKE-00042164
                                             fa15_nike_pro_combat_cool_compression_mens_tight
37 u   Samples of Nike's Tech Sheets         s_M_703098_en_090186ab80618ca7.pdf                  NIKE-00042202   NIKE-00042202
                                             ho15_nike_pro_cool_compression_mens_tights_M_70
37 u   Samples of Nike's Tech Sheets         3098_en.pdf                                         NIKE-00042203   NIKE-00042203
                                             ho15_nike_pro_combat_cool_compression_mens_tight
37 u   Samples of Nike's Tech Sheets         s_M_703098_en.pdf                                   NIKE-00045910   NIKE-00045910
                                             fa15_nike_pro_combat_cool_compression_mens_traini
37 u   Samples of Nike's Tech Sheets         ng_tights_M_703098_en.pdf                           NIKE-00045957   NIKE-00045957
                                             sp16_jordan_ultimate_flight_stay_cool_compression_2
37 v   Samples of Nike's Tech Sheets         .0_mens_tank_M_724785_en.pdf                        NIKE-00042170   NIKE-00042170
                                             su16_jordan_ultimate_flight_stay_cool_compression_2
37 v   Samples of Nike's Tech Sheets         .0_mens_tank_M_724785_en.pdf                        NIKE-00045976   NIKE-00045976
                                             sp16_nike_pro_cool_compression_boys_long-
37 w   Samples of Nike's Tech Sheets         sleeve_top_B_726460_en.pdf                          NIKE-00042189   NIKE-00042189
                                             su17_boys_nike_pro_cool_compression_top_B_72646
37 w   Samples of Nike's Tech Sheets         0_en.pdf                                            NIKE-00045984   NIKE-00045984
                                             sp16_nike_pro_cool_compression_boys_long-
37 w   Samples of Nike's Tech Sheets         sleeve_top_B_726460_en.pdf                          NIKE-00046052   NIKE-00046052
                                             ho16_boys_nike_pro_cool_compression_top_B_72646
37 w   Samples of Nike's Tech Sheets         0_en.pdf                                            NIKE-00046061   NIKE-00046061
                                             sp16_nike_pro_cool_hbr_compression_boys_shorts_B
37 x   Samples of Nike's Tech Sheets         _726461_en.pdf                                      NIKE-00045982   NIKE-00045982
                                             ho16_boys_nike_pro_cool_compression_short_B_7264
37 x   Samples of Nike's Tech Sheets         61_en.pdf                                           NIKE-00046040   NIKE-00046040
                                             su16_nike_pro_cool_hbr_compression_boys_shorts_B
37 x   Samples of Nike's Tech Sheets         _726461_en.pdf                                      NIKE-00046053   NIKE-00046053
                                             ho16_boys_nike_pro_cool_compression_top_B_72646
37 y   Samples of Nike's Tech Sheets         2_en.pdf                                            NIKE-00045968   NIKE-00045968
                                             su16_nike_cool_hbr_compression_boys_short-
37 y   Samples of Nike's Tech Sheets         sleeve_top_B_726462_en.pdf                          NIKE-00045979   NIKE-00045979
                                             su17_boys_nike_pro_cool_compression_top_B_72646
37 y   Samples of Nike's Tech Sheets         2_en.pdf                                            NIKE-00046016   NIKE-00046016
                                                                    Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 20 of 21

                                                                          sp16_nike_pro_cool_compression_boys_tights_B_726
37 z       Samples of Nike's Tech Sheets                                  464_en.pdf                                             NIKE-00042206        NIKE-00042206
                                                                          ho16_boys_nike_pro_cool_compression_tight_B_7264
37 z       Samples of Nike's Tech Sheets                                  64_en.pdf                                              NIKE-00045960        NIKE-00045960
                                                                          su16_nike_pro_cool_hbr_compression_boys_tights_B_
37 z       Samples of Nike's Tech Sheets                                  726464_en.pdf                                          NIKE-00045978        NIKE-00045978
                                                                          su17_boys_nike_pro_cool_compression_tight_B_7264
37   z     Samples of Nike's Tech Sheets                                  64_en.pdf                                              NIKE-00046007        NIKE-00046007
38   a     Samples Third Party Retailer Print Ads                         02A112016-NIKE-ALL.pdf                                 NIKE-00045672        NIKE-00045672
38   b     Samples Third Party Retailer Print Ads                         DicksSportingGoods_08162015.pdf                                                                  LTX_EDPA_00012602   LTX_EDPA_00012602    LTX_EDPA_00012619    LTX_EDPA_PROD002
38   c     Samples Third Party Retailer Print Ads                         DSG sample ad and catalog.pdf                          LTX_EDPA_00024570    LTX_EDPA_00024591                        LTX_EDPA_00024570    LTX_EDPA_00024591    LTX_EDPA_PROD004
39   a     Sample Nike Team Sports Catalogs with Accused Products         owenssport.com brands nike team catalog.pdf            LTX_EDPA_000039125   LTX_EDPA_000039127                       LTX_EDPA_000039125   LTX_EDPA_000039127   LTX_EDPA_PROD019
39   b     Sample Nike Team Sports Catalogs with Accused Products         2015 Catalogues relevant pages.pdf                                                               LTX_EDPA_00013083   LTX_EDPA_00013083    LTX_EDPA_00013086    LTX_EDPA_PROD002
39   c     Sample Nike Team Sports Catalogs with Accused Products         2015nike-mens-basketball YES.pdf                                                                 LTX_EDPA_00012440   LTX_EDPA_00012440    LTX_EDPA_00012483    LTX_EDPA_PROD002
                                                                          nike_2016_mens_basketabll YES 75 product 4 cool
39 d       Sample Nike Team Sports Catalogs with Accused Products         compression.pdf                                                                                  LTX_EDPA_00012643   LTX_EDPA_00012643    LTX_EDPA_00012690    LTX_EDPA_PROD002
                                                                          nike-football-16_co YES 90 products 6 cool
39   e     Sample Nike Team Sports Catalogs with Accused Products         compression.pdf                                                                                  LTX_EDPA_00012342   LTX_EDPA_00012342    LTX_EDPA_00012389    LTX_EDPA_PROD002
39   e     Sample Nike Team Sports Catalogs with Accused Products         nike17m-basketball_co YES.pdf                                                                    LTX_EDPA_00012878   LTX_EDPA_00012878    LTX_EDPA_00012920    LTX_EDPA_PROD002
39   f     Sample Nike Team Sports Catalogs with Accused Products         sp_su17_football_co YES.pdf                                                                      LTX_EDPA_00013027   LTX_EDPA_00013027    LTX_EDPA_00013082    LTX_EDPA_PROD002
39   g     Sample Nike Team Sports Catalogs with Accused Products         nike_2016_mens_lacrosse YES.pdf                                                                  LTX_EDPA_00013188   LTX_EDPA_00013188    LTX_EDPA_00013214    LTX_EDPA_PROD002
39   h     Sample Nike Team Sports Catalogs with Accused Products         HO17_M_Lacrosse_co YES.pdf                                                                       LTX_EDPA_00013164   LTX_EDPA_00013164    LTX_EDPA_00013187    LTX_EDPA_PROD002
39   i     Sample Nike Team Sports Catalogs with Accused Products         nike_mens_lacrosse_2017 YES.pdf                                                                  LTX_EDPA_00013087   LTX_EDPA_00013087    LTX_EDPA_00013111    LTX_EDPA_PROD002
                                                                          nike_2016_baseball YES 96 products 4 cool
39 j       Sample Nike Team Sports Catalogs with Accused Products         compression.pdf                                                                                  LTX_EDPA_00012530   LTX_EDPA_00012530    LTX_EDPA_00012563    LTX_EDPA_PROD002
39 k       Sample Nike Team Sports Catalogs with Accused Products         nike_baseball_2017 YES.pdf                                                                       LTX_EDPA_00012390   LTX_EDPA_00012390    LTX_EDPA_00012429    LTX_EDPA_PROD002
39 l       Sample Nike Team Sports Catalogs with Accused Products         nike_baseball_17spring YES.pdf                                                                   LTX_EDPA_00013120   LTX_EDPA_00013120    LTX_EDPA_00013163    LTX_EDPA_PROD002
                                                                          nike-m-soccer-16_co YES ABBREVIATED cool
39 m       Sample Nike Team Sports Catalogs with Accused Products         comp.pdf                                                                                         LTX_EDPA_00012484   LTX_EDPA_00012484    LTX_EDPA_00012519    LTX_EDPA_PROD002
39 n       Sample Nike Team Sports Catalogs with Accused Products         2016 Catalogues relevant pages.pdf                                                               LTX_EDPA_00012579   LTX_EDPA_00012579    LTX_EDPA_00012600    LTX_EDPA_PROD002
                                                                          nike-m-training-16_co YES 83 product 6 cool
39   o     Sample Nike Team Sports Catalogs with Accused Products         compression.pdf                                                                                  LTX_EDPA_00012842   LTX_EDPA_00012842    LTX_EDPA_00012877    LTX_EDPA_PROD002
39   p     Sample Nike Team Sports Catalogs with Accused Products         2017 Catalogues relevant pages.pdf                                                               LTX_EDPA_00012743   LTX_EDPA_00012743    LTX_EDPA_00012771    LTX_EDPA_PROD002
39   q     Sample Nike Team Sports Catalogs with Accused Products         sp_su17_m_training_co YES.pdf                                                                    LTX_EDPA_00012781   LTX_EDPA_00012781    LTX_EDPA_00012824    LTX_EDPA_PROD002
39   r     Sample Nike Team Sports Catalogs with Accused Products         2018 Catologues relevant pages.pdf                                                               LTX_EDPA_00012735   LTX_EDPA_00012735    LTX_EDPA_00012740    LTX_EDPA_PROD002
39   s     Sample Nike Team Sports Catalogs with Accused Products         AthleticSupplyTx.com-catalogs Nike Team included.pdf   LTX_EDPA_000039120   LTX_EDPA_000039122                       LTX_EDPA_000039120   LTX_EDPA_000039122   LTX_EDPA_PROD019
39   t     Sample Nike Team Sports Catalogs with Accused Products         nike-lacrosse-catalog-2016.pdf                                                                   LTX_EDPA_00007035   LTX_EDPA_00007035    LTX_EDPA_00007062    LTX_EDPA_PROD002
39   u     Sample Nike Team Sports Catalogs with Accused Products         nike-custom-apparel-catalog 2016 Men's.pdf                                                       LTX_EDPA_00007063   LTX_EDPA_00007063    LTX_EDPA_00007098    LTX_EDPA_PROD002
39   v     Sample Nike Team Sports Catalogs with Accused Products         nike-custom-training-apparel-catalog-2017.pdf                                                    LTX_EDPA_00007099   LTX_EDPA_00007099    LTX_EDPA_00007142    LTX_EDPA_PROD002
40   a     Sample Third Party Retailer Usage                              Academy001.pdf                                         Academy_0001         Academy_0019
40   aa    Sample Third Party Retailer Usage                              U90 NY Cool Compression page.pdf                       LTX_EDPA_000039132   LTX_EDPA_000039133                       LTX_EDPA_000039132   LTX_EDPA_000039133   LTX_EDPA_PROD019
40   aa    Sample Third Party Retailer Usage                              Efraim Nathan Depo Ex 22 AND 23
40   ab    Sample Third Party Retailer Usage                              2018 Walmart Examples.pdf                                                                        LTX_EDPA_00012921   LTX_EDPA_00012921    LTX_EDPA_00012924    LTX_EDPA_PROD002
40   ac    Sample Third Party Retailer Usage                              CTRL_WC190711_0000000020.pdf                           LTX_EDPA_00013465    LTX_EDPA_00013467                        LTX_EDPA_00013465    LTX_EDPA_00013467    LTX_EDPA_PROD003
                                                                          NIKE COOL COMPRESSION examples from other
40 ad      Sample Third Party Retailer Usage                              retailers.pdf                                                                                    LTX_EDPA_00012772   LTX_EDPA_00012772    LTX_EDPA_00012780    LTX_EDPA_PROD002
40 b1      Sample Third Party Retailer Usage                              CTRL_WC190711_0000000019.pdf                           LTX_EDPA_00013461    LTX_EDPA_00013464                        LTX_EDPA_00013461    LTX_EDPA_00013464    LTX_EDPA_PROD003
                                                                          Nike Mens Pro Cool Compression Long Sleeve Shirt
40 b2      Sample Third Party Retailer Usage                              Black/Dark Grey/White 703088-011 Size Small                                                      LTX_EDPA_00010409   LTX_EDPA_00010409    LTX_EDPA_00010409    LTX_EDPA_PROD002
40 b3      Sample Third Party Retailer Usage                              2018 Amazon Examples.pdf                                                                         LTX_EDPA_00012564   LTX_EDPA_00012564    LTX_EDPA_00012567    LTX_EDPA_PROD002
40 b4      Sample Third Party Retailer Usage                              Amazon.com printout.png                                                                          LTX_EDPA_00012642   LTX_EDPA_00012642    LTX_EDPA_00012642    LTX_EDPA_PROD002
                                                                          Amazon.com -- Nike Women's Pro 3_ Cool
                                                                          Compression Training Short at Amazon Women’s
40 b5      Sample Third Party Retailer Usage                              Clothing store                                         LTX_EDPA_000037011   LTX_EDPA_000037018                       LTX_EDPA_000037011   LTX_EDPA_000037018   LTX_EDPA_PROD019
                                                                          Amazon.com _ _cool compression_ and nike 9-13-
40 b6      Sample Third Party Retailer Usage                              20.pdf                                                 LTX_EDPA_000037019   LTX_EDPA_000037029                       LTX_EDPA_000037019   LTX_EDPA_000037029   LTX_EDPA_PROD019
                                                                          ARMY AIR FORCE EXCHG SERVICE Google search
40   c     Sample Third Party Retailer Usage                              result.pdf                                             LTX_EDPA_000037030   LTX_EDPA_000037032                       LTX_EDPA_000037030   LTX_EDPA_000037032   LTX_EDPA_PROD019
40   d     Sample Third Party Retailer Usage                              AtlanticSportswear.com.pdf                             LTX_EDPA_000039123   LTX_EDPA_000039124                       LTX_EDPA_000039123   LTX_EDPA_000039124   LTX_EDPA_PROD019
40   e     Sample Third Party Retailer Usage                              BIG5 00009 - 00050.pdf                                 BIG5 00009           BIG5 00050
40   f     Sample Third Party Retailer Usage                              www.bobstores.com.png                                  LTX_EDPA_000039112   LTX_EDPA_000039112                       LTX_EDPA_000039112   LTX_EDPA_000039112   LTX_EDPA_PROD019
40   g     Sample Third Party Retailer Usage                              (121830805)_(1)_BSN00001-277.pdf                       BSN 00001            BSN 00277
40   h     Sample Third Party Retailer Usage                              CTRL_WC190711_0000000017.pdf                           LTX_EDPA_00013456    LTX_EDPA_00013457                        LTX_EDPA_00013456    LTX_EDPA_00013457    LTX_EDPA_PROD003
                                                                          SVsports.com -- Buy Men's Pro Cool Basketball
40 i       Sample Third Party Retailer Usage                              Compression Shorts Online.pdf                          LTX_EDPA_000039109   LTX_EDPA_000039111                       LTX_EDPA_000039109   LTX_EDPA_000039111   LTX_EDPA_PROD019
                                                                          Nike Men's Pro Cool Compression T-Shirt | DICK'S
40 j1      Sample Third Party Retailer Usage                              Sporting Goods                                                                                   LTX_EDPA_00010406   LTX_EDPA_00010406    LTX_EDPA_00010406    LTX_EDPA_PROD002
                                                                          Dicks Sporting Goods Online printouts showing COOL
40   j2    Sample Third Party Retailer Usage                              COMPRESSION products for women -- 5-3-18.pdf                                                     LTX_EDPA_00012430   LTX_EDPA_00012430    LTX_EDPA_00012437    LTX_EDPA_PROD002
40   j3    Sample Third Party Retailer Usage                              2018 Dicks Examples.pdf                                                                          LTX_EDPA_00012716   LTX_EDPA_00012716    LTX_EDPA_00012728    LTX_EDPA_PROD002
40   k01   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000001.pdf                           LTX_EDPA_00013424    LTX_EDPA_00013425                        LTX_EDPA_00013424    LTX_EDPA_00013425    LTX_EDPA_PROD003
40   k02   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000002.pdf                           LTX_EDPA_00013426    LTX_EDPA_00013427                        LTX_EDPA_00013426    LTX_EDPA_00013427    LTX_EDPA_PROD003
40   k03   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000003.pdf                           LTX_EDPA_00013428    LTX_EDPA_00013429                        LTX_EDPA_00013428    LTX_EDPA_00013429    LTX_EDPA_PROD003
40   k04   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000004.pdf                           LTX_EDPA_00013430    LTX_EDPA_00013431                        LTX_EDPA_00013430    LTX_EDPA_00013431    LTX_EDPA_PROD003
40   k05   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000005.pdf                           LTX_EDPA_00013432    LTX_EDPA_00013433                        LTX_EDPA_00013432    LTX_EDPA_00013433    LTX_EDPA_PROD003
40   k06   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000006.pdf                           LTX_EDPA_00013434    LTX_EDPA_00013435                        LTX_EDPA_00013434    LTX_EDPA_00013435    LTX_EDPA_PROD003
40   k07   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000007.pdf                           LTX_EDPA_00013436    LTX_EDPA_00013437                        LTX_EDPA_00013436    LTX_EDPA_00013437    LTX_EDPA_PROD003
40   k08   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000008.pdf                           LTX_EDPA_00013438    LTX_EDPA_00013439                        LTX_EDPA_00013438    LTX_EDPA_00013439    LTX_EDPA_PROD003
40   k09   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000009.pdf                           LTX_EDPA_00013440    LTX_EDPA_00013441                        LTX_EDPA_00013440    LTX_EDPA_00013441    LTX_EDPA_PROD003
40   k10   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000010.pdf                           LTX_EDPA_00013442    LTX_EDPA_00013443                        LTX_EDPA_00013442    LTX_EDPA_00013443    LTX_EDPA_PROD003
40   k11   Sample Third Party Retailer Usage                              CTRL_WC190711_0000000011.pdf                           LTX_EDPA_00013444    LTX_EDPA_00013445                        LTX_EDPA_00013444    LTX_EDPA_00013445    LTX_EDPA_PROD003
                                                                 Case 2:18-cv-05623-MMB Document 249-2 Filed 04/15/21 Page 21 of 21


40   k12   Sample Third Party Retailer Usage                           CTRL_WC190711_0000000012.pdf                          LTX_EDPA_00013446    LTX_EDPA_00013447                        LTX_EDPA_00013446    LTX_EDPA_00013447    LTX_EDPA_PROD003
40   k13   Sample Third Party Retailer Usage                           CTRL_WC190711_0000000013.pdf                          LTX_EDPA_00013448    LTX_EDPA_00013449                        LTX_EDPA_00013448    LTX_EDPA_00013449    LTX_EDPA_PROD003
40   k14   Sample Third Party Retailer Usage                           CTRL_WC190711_0000000014.pdf                          LTX_EDPA_00013450    LTX_EDPA_00013451                        LTX_EDPA_00013450    LTX_EDPA_00013451    LTX_EDPA_PROD003
40   k15   Sample Third Party Retailer Usage                           CTRL_WC190711_0000000015.pdf                          LTX_EDPA_00013452    LTX_EDPA_00013453                        LTX_EDPA_00013452    LTX_EDPA_00013453    LTX_EDPA_PROD003
                                                                       Eastabay.com NIKE COOL COMPRESSION
40 k16     Sample Third Party Retailer Usage                           example.png                                                                                     LTX_EDPA_00012629   LTX_EDPA_00012629    LTX_EDPA_00012629    LTX_EDPA_PROD002
40 k17     Sample Third Party Retailer Usage                           2020-03-28 EASTBAY PE1.jpg                            LTX_EDPA_00036797    LTX_EDPA_00036797                        LTX_EDPA_00036797    LTX_EDPA_00036797    LTX_EDPA_PROD016
40 l1      Sample Third Party Retailer Usage                           CTRL_WC190711_0000000016.pdf                          LTX_EDPA_00013454    LTX_EDPA_00013455                        LTX_EDPA_00013454    LTX_EDPA_00013455    LTX_EDPA_PROD003
                                                                       Nike Pro Cool Compression Tight Black/Dark
40   l2    Sample Third Party Retailer Usage                           Grey/White - zappos.com                                                                         LTX_EDPA_00010408   LTX_EDPA_00010408    LTX_EDPA_00010408    LTX_EDPA_PROD002
40   l3    Sample Third Party Retailer Usage                           2018 Footlocker example.pdf                                                                     LTX_EDPA_00012710   LTX_EDPA_00012710    LTX_EDPA_00012715    LTX_EDPA_PROD002
40   l4    Sample Third Party Retailer Usage                           IMG_0266.JPG                                          FL-00000001          FL-00000001
40   l5    Sample Third Party Retailer Usage                           IMG_0267.JPG                                          FL-00000003          FL-00000003
40   l6    Sample Third Party Retailer Usage                           IMG_0268.JPG                                          FL-00000005          FL-00000005
40   l7    Sample Third Party Retailer Usage                           2018 Eastbay Examples.pdf                                                                       LTX_EDPA_00013115   LTX_EDPA_00013115    LTX_EDPA_00013119    LTX_EDPA_PROD002
40   m1    Sample Third Party Retailer Usage                           CTRL_WC190711_0000000021.pdf                          LTX_EDPA_00013468    LTX_EDPA_00013472                        LTX_EDPA_00013468    LTX_EDPA_00013472    LTX_EDPA_PROD003
40   m2    Sample Third Party Retailer Usage                           Nike Men's 6'' Pro Cool Compression Shorts                                                      LTX_EDPA_00010407   LTX_EDPA_00010407    LTX_EDPA_00010407    LTX_EDPA_PROD002
40   n1    Sample Third Party Retailer Usage                           Hibbett.pdf                                           LTX_EDPA_000037033   LTX_EDPA_000037037                       LTX_EDPA_000037033   LTX_EDPA_000037037   LTX_EDPA_PROD019
40   n2    Sample Third Party Retailer Usage                           Hibbett.PNG                                           LTX_EDPA_000037038   LTX_EDPA_000037038                       LTX_EDPA_000037038   LTX_EDPA_000037038   LTX_EDPA_PROD019
40   o1    Sample Third Party Retailer Usage                           mcsports.com archive CC shirt subpage printout.PNG    LTX_EDPA_000037039   LTX_EDPA_000037039                       LTX_EDPA_000037039   LTX_EDPA_000037039   LTX_EDPA_PROD019
                                                                       mcsports.com archive CC tank subpage printout April
40 o2      Sample Third Party Retailer Usage                           2016.PNG                                              LTX_EDPA_000037040   LTX_EDPA_000037040                       LTX_EDPA_000037040   LTX_EDPA_000037040   LTX_EDPA_PROD019
40 o3      Sample Third Party Retailer Usage                           mcsports.com archive printout with graphics 2.PNG     LTX_EDPA_000037041   LTX_EDPA_000037041                       LTX_EDPA_000037041   LTX_EDPA_000037041   LTX_EDPA_PROD019
                                                                       mcsports.com archive printout with graphics July
40   o4    Sample Third Party Retailer Usage                           2016.PNG                                              LTX_EDPA_000037042   LTX_EDPA_000037042                       LTX_EDPA_000037042   LTX_EDPA_000037042   LTX_EDPA_PROD019
40   o5    Sample Third Party Retailer Usage                           mcsports.com archive printout with graphics.PNG       LTX_EDPA_000037043   LTX_EDPA_000037043                       LTX_EDPA_000037043   LTX_EDPA_000037043   LTX_EDPA_PROD019
40   p     Sample Third Party Retailer Usage                           Nordstrom Google Search Results.pdf                   LTX_EDPA_000039096   LTX_EDPA_000039103                       LTX_EDPA_000039096   LTX_EDPA_000039103   LTX_EDPA_PROD019
40   q1    Sample Third Party Retailer Usage                           REI 2015 Example.docx                                                                           LTX_EDPA_00012328   LTX_EDPA_00012328    LTX_EDPA_00012328    LTX_EDPA_PROD002
                                                                       REI.com printouts for NIKE COOL COMPRESSION
40   q2    Sample Third Party Retailer Usage                           combined.pdf                                                                                    LTX_EDPA_00012691   LTX_EDPA_00012691    LTX_EDPA_00012708    LTX_EDPA_PROD002
40   q3    Sample Third Party Retailer Usage                           2018 REI Example.pdf                                                                            LTX_EDPA_00012825   LTX_EDPA_00012825    LTX_EDPA_00012830    LTX_EDPA_PROD002
40   q4    Sample Third Party Retailer Usage                           REI.com archive.org printouts.pdf                                                               LTX_EDPA_00012925   LTX_EDPA_00012925    LTX_EDPA_00012931    LTX_EDPA_PROD002
40   q5    Sample Third Party Retailer Usage                           online listing examples                               REI-00000251         REI-00000257
                                                                       3rd Party Retailer Screenshots from David Drews
40   r     Sample Third Party Retailer Usage                           Supplemental Report
40   s     Sample Third Party Retailer Usage                           CTRL_WC190711_0000000018.pdf                          LTX_EDPA_00013458    LTX_EDPA_00013460                        LTX_EDPA_00013458    LTX_EDPA_00013460    LTX_EDPA_PROD003
40   t     Sample Third Party Retailer Usage                           SearchResultsCoolCompression.jpg                      LTX_EDPA_00036847    LTX_EDPA_00036847                        LTX_EDPA_00036847    LTX_EDPA_00036847    LTX_EDPA_PROD018
40   u1    Sample Third Party Retailer Usage                           www.shopmyexchange.com.PDF                            LTX_EDPA_000039113   LTX_EDPA_000039116                       LTX_EDPA_000039113   LTX_EDPA_000039116   LTX_EDPA_PROD019
40   u2    Sample Third Party Retailer Usage                           www.shopmyexchange.com.PNG                            LTX_EDPA_000039117   LTX_EDPA_000039117                       LTX_EDPA_000039117   LTX_EDPA_000039117   LTX_EDPA_PROD019
                                                                       Skeeter Kell Sporting Goods _ Kennett, MO _ Team
40   v1    Sample Third Party Retailer Usage                           Sports Supplier.pdf                                   LTX_EDPA_000039104   LTX_EDPA_000039107                       LTX_EDPA_000039104   LTX_EDPA_000039107   LTX_EDPA_PROD019
40   v2    Sample Third Party Retailer Usage                           www.skeeterkell.com.png                               LTX_EDPA_000039118   LTX_EDPA_000039118                       LTX_EDPA_000039118   LTX_EDPA_000039118   LTX_EDPA_PROD019
40   w     Sample Third Party Retailer Usage                           5-13 ads.pdf                                                                                    LTX_EDPA_00012630   LTX_EDPA_00012630    LTX_EDPA_00012632    LTX_EDPA_PROD002
40   x     Sample Third Party Retailer Usage                           www.sportsparadise.net.PNG                            LTX_EDPA_000039119   LTX_EDPA_000039119                       LTX_EDPA_000039119   LTX_EDPA_000039119   LTX_EDPA_PROD019
                                                                       SVsports COOL COMPRESSION without Nike in
40 y       Sample Third Party Retailer Usage                           product name.PNG                                      LTX_EDPA_000039108   LTX_EDPA_000039108                       LTX_EDPA_000039108   LTX_EDPA_000039108   LTX_EDPA_PROD019
                                                                       tennisplaza.com Nike Pro Cool Compression Boy's
40 z1      Sample Third Party Retailer Usage                           Short White_black.pdf                                 LTX_EDPA_000039128   LTX_EDPA_000039131                       LTX_EDPA_000039128   LTX_EDPA_000039131   LTX_EDPA_PROD019
                                                                       www.tennisplaza.com Nike Pro Cool Compression
40 z2      Sample Third Party Retailer Usage                           Boy's Short Black_white.pdf                           LTX_EDPA_000039134   LTX_EDPA_000039137                       LTX_EDPA_000039134   LTX_EDPA_000039137   LTX_EDPA_PROD019
41 a       Nike.com Printouts                                          Nike Pro 2015 homepage printout from archive.docx                                               LTX_EDPA_00012633   LTX_EDPA_00012633    LTX_EDPA_00012641    LTX_EDPA_PROD002
                                                                       Nike.com screenshots archive.org for NIKE PRO COOL
41 b       Nike.com Printouts                                          COMPRESSION 2015 and 2016.docx                                                                  LTX_EDPA_00012839   LTX_EDPA_00012839    LTX_EDPA_00012841    LTX_EDPA_PROD002
41 c       Nike.com Printouts                                          2015-09-05 NIKE STORE SE1.jpg                         LTX_EDPA_00036793    LTX_EDPA_00036793                        LTX_EDPA_00036793    LTX_EDPA_00036793    LTX_EDPA_PROD016
                                                                       2015-09-06 NIKE STORE SE1 PE1.jpg
41 d       Nike.com Printouts                                                                                                LTX_EDPA_00036795    LTX_EDPA_00036795                        LTX_EDPA_00036795    LTX_EDPA_00036795    LTX_EDPA_PROD016
41 e       Nike.com Printouts                                          2015-09-05 NIKE STORE SE1 PE2.jpg                     LTX_EDPA_00036794    LTX_EDPA_00036794                        LTX_EDPA_00036794    LTX_EDPA_00036794    LTX_EDPA_PROD016
                                                                       2015-09-05 NIKE STORE SE1 PE3.jpg
41 f       Nike.com Printouts                                                                                                LTX_EDPA_00036799    LTX_EDPA_00036799                        LTX_EDPA_00036799    LTX_EDPA_00036799    LTX_EDPA_PROD016
                                                                       2015-09-05 NIKE STORE SE1 PE4.jpg
41 g       Nike.com Printouts                                                                                                LTX_EDPA_00036798    LTX_EDPA_00036798                        LTX_EDPA_00036798    LTX_EDPA_00036798    LTX_EDPA_PROD016
41 h       Nike.com Printouts                                          2015-09-05 NIKE STORE SE1 PE5.jpg                     LTX_EDPA_00036796    LTX_EDPA_00036796                        LTX_EDPA_00036796    LTX_EDPA_00036796    LTX_EDPA_PROD016
                                                                       Nike.com HYPERCOOL store page 9-2015
41 i       Nike.com Printouts                                          screenshot.docx                                                                                 LTX_EDPA_00013220   LTX_EDPA_00013220    LTX_EDPA_00013222    LTX_EDPA_PROD002
41 j       Nike.com Printouts                                          Nike Divisions With Compression.docx                                                            LTX_EDPA_00012622   LTX_EDPA_00012622    LTX_EDPA_00012626    LTX_EDPA_PROD002
42         State-by-State Sales Presented by David Drews               Expert Report
                                                                       Charts, Figures, and Schedules from for Jeff Parkhurst
43   a     Facts and Figures Presented by Jeff Parkhurst               and 2021-09-15 Summary of Supplemental Information
44   a     Sample Financials of Nike and Third Party Retailers         LontexMatter_SalesSummary_Updated.xlsx                 NIKE-00044255       NIKE-00044255
44   b     Sample Financials of Nike and Third Party Retailers         LontexMatter_InvoiceLevelSales.xlsx                    NIKE-00044256       NIKE-00044256
44   c     Sample Financials of Nike and Third Party Retailers         Legal Direct Sales Report 12.2019.xlsx                 NIKE-00045845       NIKE-00045845
                                                                       BIG5 00001 - BIG5 00008.pdf
44 d       Sample Financials of Nike and Third Party Retailers                                                                BIG5 00001          BIG5 00008
                                                                       DICKS00002(46950195.1).pdf
44   e     Sample Financials of Nike and Third Party Retailers                                                                Dicks 00002         Dicks 00002
44   f     Sample Financials of Nike and Third Party Retailers         sales volume by store by sku                           REI-00000258        REI-00000258
44   g     Sample Financials of Nike and Third Party Retailers         NA Baselayer Top 100 Styles Across Brand.xlsx          NIKE-00041252       NIKE-00041252
44   h     Sample Financials of Nike and Third Party Retailers         Top and Bottom Nike Baselayer SP16.xlsx                NIKE-00041253       NIKE-00041253
44   i1    Sample Financials of Nike and Third Party Retailers         nike-2016-form-10K.pdf                                                                          LTX_EDPA_00012932   LTX_EDPA_00012932    LTX_EDPA_00013016    LTX_EDPA_PROD002
44   i2    Sample Financials of Nike and Third Party Retailers         LowRes.joboptions                                                                               LTX_EDPA_00013017   LTX_EDPA_00013017    LTX_EDPA_00013024    LTX_EDPA_PROD002
44   j     Sample Financials of Nike and Third Party Retailers         NKE-FY20-10K
